Case 16-50083-LSS Doc 215 Filed 11/02/18 Page 1 of 61

IN 'I`HE UNI'I`ED STA'I`ES BANKRUPTCY COURT
FOR TI-IE DIS'I`RICT OF DELAWAR]E

111 re:
Pursuit Capital Management, LLC,

Debtor.

 

Claridge Associates, LLC, Jamiscott LLC,
Leslie Schneider and Lillian Schneider
collectively as the creditors, transferees, and
assignees of the Estate ofPursuit Capital
Management, LLC,

Plaintifi`s,
V.

Anthony Schepis, Frank Canelas, Ruth
Canelas, Northeast Capital Management,
LLC, Pursuit Partners, LLC, Pursuit
Investment l\/.[anagement, LLC, Pursuit
Capital Management Fund l, L.P., Pursuit
Capital Partners (Caymaii) Ltd., Pursuit
Capital Master (Cayman) Ltd., Pursuit
Opportunity Fund l, L.P., Pursuit
Opportunity Fund l, Ltd., and Pursuit
Opportunity Fund l Master Ltd.,

D efendants .

 

OPINION1

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

Chapter 7

Case No. 14-10610 (LSS)

Adv. Proc. No. 16-50083 (LSS)

Re: Adv. D.I. l, 7, 26, 28

Before the Court is Defendaiits’ Motion to Dismiss Complaint on Jurisdictional

Grounds‘°“ through Which Defendants seek to dismiss or stay this adversary proceeding on

 

1 The Court need not state findings of fact or conclusions of law on a motion under Fed. R. Civ. P.
12, made applicable by Fed. R. Bankr. P. 7012. See Fed. R. Civ. P. 52(a)(3), made applicable by

Fed. R. Bankr. P. 7052.

2 Defendants’ Motion to Dismiss Complaint on Jurisdictional Grounds, Api'i129, 2016, D.I. 7
(“Motion to Dismiss”); Defendants’ Opening Brief in Support of Their l\/lotion to Dismiss

 

Case 16-50083-LSS Doc 215 Filed 11/02/18 Page 2`of 61

multiple grounds, some at least nominally jurisdictional, most not. Plaintiffs and
Defendants have completed their briefing3 l deferred ruling on the Motion to Dismiss
pending a ruling by the Third Circuit on an appeal from an order in the main case.4 The
Third Circuit has since ruled5 and this matter is now ripe for revievv.
Backgrotlnd6

Prior to its bankruptcy filing, Pursuit Capital Management, LLC (“Debtor”) Was the
general partner of two investment partnerships~Defendant Pursuit Capital Management
Fund l, L.P. (“Capital Fund”) and Defendant Pursuit Opportunity Fund l, L.P.
(“Opportunity Fund, ” and collectively With the Capital Fund, the “Feeder Funds”) (D.l. l
‘|l l). Defendants Anthony Schepis (“Schepis”) and Franl< Canelas (“Canelas”) Were
Debtor’s sole owners, managers and controlling principals They vvere also the sole owners,
managers and controlling principals of all other entity defendants~(i) Pursuit Partners,
LLC, a broker-dealer (“Pursuit-Broker Dealer”), (ii) Pursuit lnvestrnent Management, LLC,
an investment management company (“Pursuit lnvestment Manager”), (iii) Pursuit Capital

Partners (Cayman) Ltd., an offshore fund, (iv) Pursuit Capital Master (Cayman) Ltd., an

 

Complaint on Jurisdictional Grounds, April 29, 2016, D.l. 8 (“Defendants’ Opening Brief’);
Declaration of Daniel N. Brogan in Support of Defendants’ lvlotion to Dismiss Complaint on
Jurisdictional Grounds, Apri129, 2016, D.I. 9 (“Brogan Declaration”). All references to docket
items are to the adversary proceeding unless otherwise noted.

3 Plaintii`fs’ Brief in Opposition to Defendants’ Motion to Disrniss Complaint on .lurisdictional
Grounds, May 31, 2016, D.l. 26 (“Plaintiffs’ Answering Briet”); Declaration of Wendy B. Reilly,
Esq. in Support of Plaintiffs’ Brief in Opposition to Defendants’ Motion to Disrniss Complaint on
Jurisdictional Grounds, May 31, 2016, D.l. 27 (“Reilly Declaration”); Defendants’ Reply Brief in
Support of Their Motion to Dismiss Complaint on Jurisdictional Grounds, June l4, 2016, D.l. 28
(“Defendants’ Reply Brief in Support of Motion to Dismiss”).

4 See Clarz'dge Assocs., LLC v. Schepz’s (In re Pursuz't Capz'tal Mgmr., LLC), No. l¢iH10610 (LSS), Adv.
Proc. No. 16-50083 (LSS), 2017 WL 2537234 (Bankr. D. Del. .lune 9, 2017). ldid, however, permit
factual discovery to go forward vvhile the appeal Was pending Id.

5 See Schepz's v. Burtch (In re Pur$uz't Capz'tal Mgmt., LLO, 874 F..°)d 124 (3d Cir. 20l7).

6 All facts contained in this Opinion are taken from the Cornplaint (D.l. l), except as noted, and are
presumed to be true as required on a Rule lZ(b)(G) motion, and as discussed more fully below With
respect to the portions of the motion brought under another subsection of Rnle 12.

2

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 3 of 61

offshore master fund; (v) Pursuit Opportunity Fund l, Ltd., an offshore fund; and (vi)
Pursuit Opportunity Fund l Master Ltd., a master fund organized under the laws of the
Cayman lslands. Plaintiffs assert that these Defendants, collectively, are a “unitary
enterprise” known as the “Pursuit Hedge Fund.” Defendant Northeast Capitai
Managernent, LLC was formed by Schepis and Canelas to be a successor general partner to
Debtor in the Feeder Funds. Defendant Ruth Canelas is the wife of Franl< Canelas.7
Plaintiffs, in their individual capacities, as well as other investors, including Alpha
Beta Capital Partners, L.P. (“Alpha Beta”), were investors in the Capital Fund. (D.l. l
‘|l 39). By 2009, the Capital Fund ceased making new investments and started to wind
down. (D.l. l ‘|l 39). litigation ensued as the Debtor and/ or other Defendants were sued in
multiple jurisdictions As detailed in the Complaint, in May 2012, the Schneiders
commenced arbitration proceedings against Debtor alleging “mismanagement of [their]
investment, the misuse of the Capitai Fund’s remaining assets, and the failure to make
distributions . . . promised.” (D.l. l 1{ 40). After two phases of arbitration, and in two
separate and lengthy opinions, the arbitrator awarded the Scheniders approximately $5
million. The Supreme Court of New York confirmed the arbitration awards and issued
judgments against Debtor in the amounts awarded by the arbitrator (D.l. l ‘|l 40). Those
judgments have not been paid. Plaintiffs also allege that prepetition, and during the course
of the litigation, Debtor systematically transferred assets for no consideration to various of

the other Defendants to make Debtor judgment proofl (D.l. l 111138, 73).

 

7 As Ruth Canelas is not alleged to have a management position within the Pursuit Hedge Fund,
but rather to be the recipient of certain transfers from Debtor, in this opinion “Canelas” or
“Defendant Canelas” will refer to Frank Canelas except where otherwise specified

3

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 4 of 61

Separately, Alpha Beta sued Pursuit lnvestment Manager, Schepis and Canelas in
New York state court asserting tortious conduct in connection with their investments in the
Feeder Funds; they also filed a separate arbitration proceeding against the Capital Fund and
the Opportunity Fund for similar tortious conductg The 2010 litigation was settled through
a confidential settlement agreement which, itself, spawned further litigation

ln the meantime, certain Defendants were prosecuting prepetition litigation ln
2008, Defendants Pursuit Broker-Dealer and Pursuit investment Manager sued UBS
Securities LLC in Connecticut state court for losses suffered by the Feeder Funds as a result
of collateralized debt obligations sold to the funds by UBS. (D.l. l 1[ 52). Damages in
excess of $104.5 million plus punitive damages were asserted against UBS. (D.l. l 1[ 52).
The UBS matter was settled for an unknown amount, and Plaintitfs allege that certain of the
settlement proceeds should have gone to Debtor. (D.l. l 1[ 52). Plaintiffs assert that under
both the Capital Fund limited partnership agreement and the Opportunity Fund limited
partnership agreement, Debtor is due an incentive fee of 20% of prolits earned by investors
in those funds; this fee is termed “carried interest.” (D.l. l ‘|l‘il 55 , 56). By extension,
therefore, l)ebtor is entitled to 20% of any proiits to the Feeder Funds from the UBS
proceeds (D.l. l ll 57). Plaintiffs allege that Schepis and Canelas secretly formed
Defendant Northeast Capital Management one month before the bankruptcy filing to
replace Debtor as the general partner of each Feeder Fund in order to seize Debtor’s interest

in the proceeds of the UBS Litigation. (D.l. l int 62-67).

 

8 This background comes from Alpha Beta Capital Parrners, LP v. Pursur't Inv. Mgmt., LLC, Connecticut
Superior Court, judicial district of Stamford/Norwalk, Docket No. XOS FST CV 15~5014970-8
(Oetober 14, 20l6) (“Connecticut Decision”), D.l. 59 Annex l.

4

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 5 of 61

Further, in 2013, Debtor and other Defendants sued Alpha Beta in New York state
court.9 This matter remained pending when the bankruptcy petition was filed and was listed
in Debtor’s Schedules.

The Bankruptcy Case

On March 2l, 20l4, Schepis and Canelas put Debtor into a voluntary chapter 7
proceeding leoffrey L. Burtch was appointed the chapter 7 trustee (“Trustee”), About one
year later, on March 2, 2015 , Trustee filed his l\/lotion for an Order Approving Agreement
to Settle, Transfer and Assign Certain Claims, Rights and lnterests (“Sale l\/lotion”)l°
seeking approval of an agreement11 with Alpha Beta and the Claridge Group (i.e. Claridge
Assoeiates, LLC, Jamiscott LLC, Leslie Schneider, and Lillian and Leonard Schneider).12
Through the Sale l\/lot'ron and agreement Trustee sought to administer all assets and causes
of action as detailed therein

ln the Sale i\/lotion and agreement Trustee stated that the only assets listed on
Debtor’s schedules were claims, specifically: (i) certain prepetition litigation Debtor brought
against Alpha Beta and others in the State of New York, deHned as the “l\lew York Action”
and (ii) potential indemnification claims against the Capital Fund, defined as the
“lndemnilication Claims.” Trustee also recognized that a footnote in Debtor’s Statement of

Financial Affairs reflected a disbursement of $645,571 .22 to Debtor’s members in the year

 

9 Pursur't Investment Mgmt, LLC v. A._lpha Beta Capr'tal Parmers, L.P., lndex No. 652457/2013 (Supreme
Court of the Srate of New York).

m Trustee’s Motion for an Order Approving Agreement to Settle, Transfer and Assign Certain
Claims, Rights and lnterests, Mar. 2, 2015, Main Case D.l. 66.

11 Agreement to Settle Transfer and Assigu Certain Claims, Rights and lnterests, Mar. 2, 2015 ,
Main Case D.l. 66 EX. B.

12 Harris, O’Brien, St. Laurent & Chaudhry LLP and Reed Smith LLP, who were sued by Debtor in
the New York Action are also parties to the agreement 'l`heir involvement is not central to this
Opinion and will not be mentioned further.

 

Case 16-50083-LSS Doc 215. Filed 11/O2/18 Page 6 of 61

before the bankruptcy iiling, defined as the “Potential Avoidance Claim.m And, Trustee
stated that the Claridge Group identified two additional potential assets: (i) certain
additional rights, claims and causes of action against Debtor affiliates, including fraudulent
conveyance actions, defined, collectively with the Potential Avoidance Claim as the
“Debtor Claims” and (ii) Debtor’s interest in the proceeds of the UBS litigation, defined as
the “UBS Claim.” These claims, collectively, comprise all of Debtor’s assets and/ or all
sources of recovery for the bankruptcy estate. (Main Case D.l. 66 ‘|l‘[[ 7-9, ll).

As the estate had no funds to pursue the claims (Main Case D.l. 66 1[ 12), 'l`rustee
decided to administer them by entering into the agreement “to settle, transfer and assign”
the claims on the following terms The Claridge Group and Alpha Beta were to pay Trustee
$125,000 within twenty days after court approval of the agreement ln exchange, Trustee
was to sell, transfer and convey to the Claridge Group and Alpha Beta, free and clear of all
liens, claims and interests, all the right, title and interest of Debtor and the Estate to the
Debtor Claims, the lndemnification Claims, the UBS Claim and all Debtor’s books and
records Further, upon receipt of the $125,000 payment, the New York Action was to be
settled and dismissed The assignmentsj sales, transfers and conveyances were on an “as is
where is” basis, with no representations or warranties of any kind. And, the agreement was
to be submitted to the bankruptcy court for approval through a sale motion under § 363(b)
and (f) of the Bankruptcy Code (“Sale Motion”).

The Sale l\/iotion was originally scheduled to be heard in March 2015. Before the
objection deadline, Schepis, Canelas, Pursuit lnvestment Manager, the Opportunity Fund

and the Capital Fund (“Objecting Defendants”) filed a preliminary objection and a motion

 

13 Later renamed the lnsider Avoidance Clairn in the final version of the agreement

6

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 7 of 61

to continue the hearing; they also noticed several depositions.l"c The crux of the objection
was that Trustee was not acting in good faith as Objecting Defendants had made higher
offers to acquire the claims and the Sale Motion did not permit other offers.15 After further
objections were liled, l established auction procedures a concept not encompassed in the
Sale Motion as liled. At the auction the only bidders were the Claridge Group and Alpha
Beta, and Objecting Defendants. Consistent with the agreement the Claridge Group and
Alpha Beta sought to purchase the claims in order to pursue the identified litigation
Objecting Defendants, who were the targets of the litigation, primarily sought to purchase
the claims defensively (i.e. so that the claims would not be pursued) and to close the

bankruptcy case expeditiously16

 

14 Objection to Trustee’s Motion for an Order Approving Agreement to Settle, rl“ransfer and Assign
Certain Claims, Rights and lnterests, Mar. 12, 2015, Main Case D.l. 67 (“Preliminary Objection”).
15 Id. Only two paragraphs of the thirteen~page objection speak directly to the avoidance claims
The entirety of those paragraphs is:

Paragraphs 2 and 3 of the Agreement would, if approved, purport to
enable the [Plaintiffs] to take action solely for their benefit while
using the avoidance powers (referred to as “Debtor Claims” in the
Agreement) vested by the Bankruptcy Code solely and exclusively
with a bankruptcy trustee.

While such a transfer might be contemplated in a Chapter ll case
(see ll U.S.C. § llZ?)(a)(S) and (6)), Chapter 7 of the Bankruptcy
Code, neither envisions nor contemplates any successor to or
assignee of the bankruptcy trustee with respect to any avoidance
actions “assigned by” a chapter 7 trustee.

Id. Objecting Defendants’ Final Objection to Trustee’s lvlotion for an Order Approving Agreement
to Settle, Transfer and Assign Certain Claims, Rights and Interests (Main Case D.l. 122) simply
incorporates by reference the Preliminary Objection, and does not expound further or cite any legal
authority

16 At the conclusion of the auction, Plaintiffs were the only bidder, Defendants having withdrawn
their last bid. After some post~auction wrangling, and a request by Defendants to re~open the
auction, l declined that invitation and entertained Trustee’s request to grant the Sale l\/lotion.

7

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 8 of 61

On August l0, 20l5, l held an evidentiary hearing on the Sale l\/lotion.lif At the
hearing, Trustee (through a proffer) testified to the auction as well as the improved terms of
the agreement (“Agreement”). The Agreernent was also provided to the court. 'l`he
Agreement provided for:

¢ a payment to Trustee of $180,001;

¢ a “contribution” to the bankruptcy estate of l00% of the net (of eXpenses)
recoveries from the Debtor Claims (including, the lnsider Avoidance Claim)
and the UBS Claim (i.e., all identified claims other than the lndemniiication
Claim);

0 the transfer to Plaintiffs of all of the right, title and interest of Debtor, 'l`rustee
and/ or the Estate in and to the Debtor Claims (including the lnsider
Avoidance Claim), the lndemnification Claims and the UBS Claims;

0 permission for Plaintiffs (or any one of them) to bring the Debtor Claims
(including the insider Avoidance Claim) and the UBS Claim in this
bankruptcy court, with deemed standing;

» the understanding and agreement that the Debtor Claims (including the
insider Avoidance Claim) and the UBS Claim “will be pursued on behalf of
the bankruptcy Estate and any net recoveries will be property of the
bankruptcy Estate to be distributed in accordance with the priorities
established by the Bankruptcy Code;”

¢ any settlement of claims (other than the lndenmification Claim) to be
submitted to the Bankruptcy Court for prior approval in accordance with
Federal Rule of Bankruptcy Procedure 9019;

¢ the dismissal of the New York Action;
¢ the conveyances on an “as is where is” basis; and

¢ the Agreement to be submitted to the bankruptcy court for approval through
a motion to sell property of the estate pursuant to ll U.S.C. § 363(b) and (f).

 

17 Hr'g 'l`r., Aug. 10, 2015, Main Case D.l. 196.

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 9 ot 61

After taking the matter under advisement l subsequently issued a bench ruling granting the
Sale Motion and approving the Agreement. My bench ruling included the following

reservation:

Third, the [Objecting Defendants] question the right of the
trustee to assign the claims as inconsistent with the Bankruptcy
Code. They specifically wish to reserve all defenses to [the
Claridge Group’s and Alpha Beta’s] ability to prosecute the
claims on behalf of the estate or otherwise lt is clear that the
[Objecting Defendants] must be able to raise any and all
defenses they have to whatever litigation is brought, and the
order entered by the Court approving the sale must so
provide.18

l then instructed the parties to confer and submit a form of order embodying that ruling19
Trustee’s counsel filed a Certification of Counsel in which he stated that the parties

could not agree on a form of order.20 Attached to the Certilication of Counsel were three
forms of order~eone proposed by each of Trustee, the Claridge Group and Alpha Beta and
Objecting Defendants.21 On August 27, 2015, l signed, and on August 28, 2015, the Clerk
of the Court entered, the order approving the sale (the “Sale Order"),22 which was the form
of order submitted by Objecting Defendants.23 As to defenses, the Sale Order provides:

ORDERED, that notwithstanding anything to the contrary in

the Agreement, all rights, claims and defenses that may be

raised or asserted by the [Objecting Defendants] with respect to
the UBS l,itigation, the UBS Claim, the Debtor’s Claims, the

 

18 l-lr’g Tr. l¢l:ll~lS, Aug. l7, 2015, Main Case D.l. 187. in response to a question, l also stated:
“the intent is to preserve any and all defenses that the {Objecting Defendants] have to raise in this
court or any other court.” Id. l§:ll“»lQ.

19 Hr’g Tr. l5:lG15, Aug. l7, 2015.

20 Certification of Counsel, Aug. 26, 2015, Main Case D.l. 189.

21 See icz'. EX. B-D.

22 Order Approving Agreement to Settle, 'l`ransfer and Assign Certain Claims, Rights and lnterests,
Aug. 28, 2015, Main Case D.l. 190 (“Sale Order”). The Sale Order also provided that except with
respect to the lnsider Avoidance Action and the UBS Claim, Plaintiffs were to give Trustee three
business days notice before commencing an action not referenced in Debtor’s bankruptcy schedules
See discussion fight Part l.B.(i).

23 See Certification of Counsel, Main Case l).l. 189 Ex. C.

9

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 10 ot 61

lnsider Avoidance Claims and/ or the lndemnification Claims,

including, without limitation, any right to challenge standing or

jurisdiction, are expressly reserved and preserved . . . .2’2
ln signing the Sale Order, l rejected language in the proposed order submitted by the
Claridge Group and Alpha Beta that would have in any way qualified or limited the
preservation of defenses .25
The Appeal of the Sale Order

On September 8, 2015, Objecting Defendants appealed the Sale Order to the United

States District Court for the District of Delaware. Objecting Defendants did not seek or
obtain a stay of the Sale Order. On September 26, 2016, the District Court affirmed the
finding of good faith in connection with the sale and dismissed the appeal as statutorily
moot under ll U.S.C. § 363(m .26 As for issues about the transferability of the Avoidance
Actions or Plaintiff’ s ability to prosecute them, the District Court stated:

l read the record [below] as showing that the parties were

content in the Bankruptcy Court to put off this issue for another

day. l do not believe that Appellants preserved an objection to

the Banl<ruptcy Court’s handling of the issue. Thus, while

Appellants have certainly preserved their rights to raise the

issue as a defense to future litigation, l do not think they have
preserved their rights to raise the issue on direct appeal l do

 

2‘1 Sale Order 2.
22 The language proposed by the Claridge Group and Alpha Beta reads:

ORDERED, that all rights, claims and defenses that may be raised or
asserted by the Pursuit Parties with respect to the UBS Litigation, the
UBS Claim, the Debtor’s Clams, the lnsider Avoidance Claims

and/ or the lndemnification Claims, including, without limitation,
any right to challenge standing or jurisdiction, are expressly reserved
and preserved, provided further, however, for the avoidance of doubt
(if any), the releases, rights and/ or obligations under the Agreement
are not modified or diminished in any way by this reservation . . . .

Certification of Counsel, Main Case D.l. 189 EX. D.
25 Pursur'r Partr'es v. Burrclr (In re Pursuz't Capr'talMgmr., LLC), No. 14~10610~LSS, Civ. No. lS~SOl~
RGA, 2016 WL 5402735 (D. Del. Sept. 26, 2016).

10

 

Case 16-50083-LSS Doe 215 Filed 11/O2/18 Page 11 ot 61

not think this is an issue that l should be deciding in the first

instance Thus, were this the only issue raised, l would simply

afiirm the Bankruptcy Court’s Order, with the result that the

issue would be decided, if necessary, in subsequent litigation27
Objecting Defendants then appealed the District Court’s ruling to the United States Court of
Appeals for the Third Circuit. 'l`he Third Circuit aflirmed, likewise concluding that the
appeal of the Sale Order was statutorily moot under § 363(m .211 While declining to rule on
the merits of the sale/ transfer issues, it also recognized that Objecting Defendants might
have the opportunity to contest the validity of the transfer and/ or the ability of Plaintiffs to
pursue the Avoidance Actions in this adversary proceeding29
The Adversary Proceeding

Six months after l approved the sale, on February 25, 2016, Plaintiffs filed the

Complaint commencing this adversary proceeding based on the claims they obtained from
Trustee.‘°’“ The Complaint sounds in eleven counts, including fraudulent conveyance claims

asserted under both state law and the Bankruptcy Code, breaches of fiduciary duty and

contract, conversion, unjust enrichment and turnover.11 At its core, Plaintiffs seek: (i)

 

21 Id. at 713 (citation omitted).

211 la re Pursuz't Capi`tal Mgmt., 874 12 .3d at 141 (“We therefore reject the Pursuit Parties’ arguments
and hold that we cannot give them the remedy they seek without affecting the validity of the sale.
Because we cannot do that, this appeal is statutorily moot.”).

22 Id. at 140 (“ [A]s the Pursuit Parties see it, ownership of the claim, even without the ability to
pursue it as an avoidance claim, does not affect the sale’s validity because, again, there was an
agreed-to “as is, where is” disclaimer included in the final sale agreement ln colloquial terms, the
Creditor Group purchased a ‘pig in a poke’ and assumed the risk that the ‘poke’ would not contain
what had been hoped. But, at least as to this appeal cfthe Sale Order, that reasoning cannot withstand
serutiny.”) (emphasis added); id at 141 n.20 (“Nothing we say here is meant to limit the Banl<ruptcy
Court from addressing issues that are rightly before it in the first instance.”).

211 Plaintiffs were authorized by Alpha Beta and the Estate of Lenonard Schneider to bring the
claims on their behalf Complaint 11 8.

21 Count l#Fraudulent Transfer of $645,571 under §§ 548(a)(1)(A) & (B), 544, 550; Count ll_
Fraudulent Transfer of Debtor’s interest in the UBS settlement under §§ 54S(a)(l)(A) & (B), 544,

5 50, Count lll_Fraudulent Transfer of Funds Subject to a ludgment for Money Damages under
N.Y. Debt. & Cred. Law § 273~a; Count lV_Breach of Fiduciary Duty (Care),' Count V~ Breach of
the Duty of Loyalty; Count Vl_Breach of Contract; Count Vll%Conversion; Count Vlll_Aiding

ll

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 12 of 61

return of the transfer of $645,571 from Debtor to Schepis, Canelas, and Ruth Canelas (i.e.
the lnsider Avoidance Action) as well as any transfer to Northeast Capital Management of
Debtor’s interest in the proceeds of the UBS litigation (collectively, and together with any
and all other improper transfers, the “Avoidance Actions”), and (ii) damages for the self-
dealing transactions including in connection with the improper transfer of funds, improper
removal of Debtor as general partner of the Feeder Funds, and misuse of the Feeder Funds.

Defendants responded by moving to dismiss ln the Opening Brief, Defendants
make eleven arguments why some or all the counts of the Complaint should be dismissed
After briefing and supplemental brieflng,32 including on whether Defendants waived
arguments not fully formed in their Opening Brief, and two argumentsJ the matter is now
ready for decision.
Jurisdiction

Bankruptcy jurisdiction exists over this adversary proceeding pursuant to 28 U.S.C.
§ 1334 and § 15 7(a) and (b) as the Complaint contains counts that are either core or non-
core. The court can enter an order on this l\/lotion to Disrniss as it relates to each Count of

the Complaint consistent with the Constitution as any order is not a final order.

 

& Abetting Breaches of Fiduciary Duty; Count lX-Unjust Enrichment; Count X#Accounting;
Count Xl_Turnover of Property of the Estate. Counts l and Vll¢lX are against all Defendants.
Counts ll~Vl and X-Xl are against all Defendants except Ruth Canelas.

32 Plaintiffs’ Supplcrnental Brief in Opposition to Defendants’ Motion to Disrniss Complaint on
,lurisdictional Grounds, Jan. 24, 201 7, D . l. 5 8 (“Plaintiffs’ First Supplemental Brief"); Supplemental
Brief in Support of Defendants’ Motion to Disrniss Complaint on Jurisdictional Grounds, Jan. 24,
2017, D.l. 59 (“Defendants’ First Supplemental Briei"’); l)efendants’ Response to Plaintiffs’
Supplemental Brief in Opposition to Defendants’ Motion to Disrniss Complaint on Jurisdicticnal
Grounds, Feb. 7, 2017, D.l. 66 (“Defendants’ Second Supplemental Brief”); Plaintiffs’ Brief in
Response to Defendants’ Supplemental Brief in Support of Defendants’ Motion to Dismiss
Complaint on Jurisdictional Grounds, Feb. 7, 2017, D.l. 67 (“Plaintiffs’ Second Supplemental
Briei”).

12

 

Case 16-50083-LSS DOC 215 Filed 11/02/18 Page 13 Oi 61

Analysis
I. The Complaint Will Not Be Dismissed on Any Jurisdictional Grouud
A court addresses jurisdictional arguments first because it if does not have subject
matter jurisdiction or personal jurisdiction over the parties, it should not reach the merits of
the disputes33 Here, Defendants label many arguments jurisdictional As the only clear
jurisdictional argument is the one challenging personal jurisdiction over Defendants
organized under Cayman lslandslaw, l will address that matter first

A. Personal Jurisdiction Exists over Defendants Organized Under Cayman
Islands Law

Defendants assert that this Court lacks personal jurisdiction over four defendants:
Pursuit Capital Partners (Cayman) Ltd., Pursuit Capital Master (Cayman) l,td., Pursuit
Opportunity Fund l, Ltd., and Pursuit Opportunity Fund l Master Ltd. (collectively
“Cayman Defendants”) each of which is organized under the laws of the Cayman lslands.
ln their Opening Brief, Defendants argue that Plaintiffs have not alleged a sufficient basis
for either general or specific jurisdiction because: (i) each Cayman Defendant is domiciled
outside of the United States; and (ii) Plaintiffs have not alleged any meaningful contact with
the United States.34 ln their Answering Brief, Plaintiffs respond that personal jurisdiction is
established through: (i) the “flow of funds to and from domestic Def`endants and the
Cayman Defendants” which activity was directed at the United States; (ii) availing
themselves of courts within the United States as plaintiffs in multiple actions and (iii) being

“part and parcel of the ‘unitary enterprise’ comprising the Pursuit Hedge li`und.”35

 

33 See RuhrgasAG v. Marathon Oil CO., 526 U.S. 574, 583 (1999).
34 Defendants’ Opening Brief lO-l$.
35 Plaintiffs’ Answering Brief l5,

13

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 14 of 61

Once a defendant challenges personal jurisdiction under Rule lZ(b)(Z), the plaintiff
bears the burden of establishing personal jurisdiction by a preponderance of the evidence36
ln reviewing a complaint under Rule lZ(b)(Z), as with Rule 12(b)(6), plaintiffs are entitled to
have their allegations taken as true and all factual disputes resolved in their favor.37 Unlil<e
Rule l2(b)(6), however, review under Rule 12(b)(2) is not limited to the face of the
pleadings38 lf an opposing afHdavit contradicts the complaint’s allegations, a plaintiff must
present similar evidence in support of personal jurisdiction39 Without an opposing
affidavit courts review the complaint for the sufficiency of its allegations, and the plaintiff
need only plead a prima facie case of personal jurisdiction40 A plaintiff may establish a
prima facie case by “establishing with reasonable particularity sufficient contacts between
the defendant and the forum state to support jurisdiction.”41 A pre-answer, pre-discovery or

a pre~trial motion is not the appropriate place to hold a plaintiff to its ultimate burden42

 

35 See Carterer Sav. Bank, FA 1). Shushun, 954 F.Zd 141, 146 (3d Cir. 1992) (citing Tz'me Share Vacati'ou
v. Atluutz'c Resorts, Lta’., 735 F.2d 61, 65 (3d Cir. 1984)); D'Jamoos ex rel. Estate of Wez'ngero)j‘"v. Pz`latus
Az'r'craji“ er., 566 F.3d 94, 102 (3d Cir. 2009) (citing Gen. Elec. Co, v. DeutzAG, 270 F.3d 144, 150 (3d
Cir. 200 l)).

37 Mz'ller Yaclzt Sales, l’nc. v. sz'th, 384 F.3d 93, 95 n.l (3d Cir. 2004) (citing Pinker v. Roche Holdings
Lta’., 292 F.E)d 361, 368 (3d Cir. 2002)).

38 See Carteret Sav. Bank, FA, 954 F=.2d at 142 & n. l.

39 See Metcalfe v. Renafssance Marine, Inc., 566 F.3d 324, 330431 (Sd Cir. 2009); see also In re Ckocolczte
Conj%ctioaary Autz'trust Li'tz;g., 641 F. Supp. 2d 367, 382 n.21 (M.D. Pa. 2009) (“[A]lthough the burden
cf persuasion always lies with the non~moving party, the burden of production rests initially with the
party moving for dismissal under Rule l2(b)(2).”); Capmark Fin, Grp. Inc. v. Lin (In re Capmark Fin.
G»rp. Irzc.), 479 B.R. 330, 338 (Banl<r. D. Del. 2012) (“the defendant must provide an affidavit
contradicting the jurisdictional allegations made by the plaintilf”).

40 See lla'iller Yacht Sales, 384 F.Sd at 97; see also Carteret Sav. Bank, FA, 954 F.2d at 142 n.l (“if court
does not conduct evidentiary hearing on motion to dismiss for lack of in personam jurisdiction,
plaintiff need only plead prima facie case to survive the initial motion, but must eventually establish
jurisdiction by a preponderance of the evidence”) (citing Marlue Micllaml Bank, N.A. v. Mller, 664
F.Zd 899, 904 (2d Cir. 1981)).

‘“ Proviclent Nat’l Bank r. Cal. Fea’. Sav. &Loan Ass’u, 819 F.2d 434, 437 (3d Cir. 1987).

42 See AstroPower Lz'quz'clating Trust v. Xantrex Tech., Iuc. (In re AstroPower Lz'quidating Trusr), 335 B.R.
309, 316 (Banl<r. D. Del. 2005); see also Oxji;)rsz'r/st Ccrp. v. PNCLiquiclation Coip., 372 F. Supp. 191,
193 n.2 (E.D. Pa. 1974) (“['l`]he jurisdictional facts in the instant case are so inextricably intertwined

14

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 15 of 61

Here, Defendants’ argument rests on the sufficiency of the allegations in the
Complaint; they did not file any affidavits in support of their personal jurisdiction defense
My decision, therefore, examines the Complaint’s allegations

Perscnal jurisdiction over a defendant may be either general or specific43 A court
may exercise general jurisdiction when a plaintiffs claim arises out of a defendants
“continuous and systematic” contacts with the relevant forurn.“"'l A court may exercise
specific jurisdiction when a plaintiffs claim arises out of a defendant’s forum-related
activities45

A court may assert general jurisdiction over a foreign corporation when the
coiporation’s “affiliations with the [relevant forum] are so ‘continuous and systematic’ as to
render [it] essentially at home in the [relevant forum] . ”46 A corporation is generally “at
home” in the “paradigm all-purpose forums” of its “place of incorporation and principal
place of business."‘*"l Corporations are usually only subject to general jurisdiction in the
forum where they are incorporated or have their principal place of business48 There is no

dispute here~ncr do Defendants argue-that the United States (not just the state of

Delaware) is the relevant forum for purposes of personal jurisdiction in bankruptcy courts.49

 

with the facts necessary to prove ultimate liability that it would be unfair to dismiss for lack of
personal jurisdiction at this preliminary stage.”).

43 Chavez v. Dole Fooa' Co., 836 F.3d 205, 223 (3d Cir. 2016) (en banc).

44 See id

45 See id.

46 Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (citing Int’l Shoe Co. v.
Washington, 326 U.S. 3l0, 317 (1945)).

47 Chavez, 836 F.3d at 223 (citing DaimlerAG v. Bauman, 571 U.S. 117, 137 (2014)).#

43 See id at 223 & n.97 (quoting Monktou Ins. Seri)s., Ltcl. v. Ritter, 768 F.3d 429, 432 (5th Cir. 2014)).
“9 See, e.g., Defendants’ Opening Brief. See also Klingher v. Salci (In re Tauclycrajfs, Iiic), 317 B.R. 287,
289 (Bankr. D. Del. 2004) (“Where service is made under Rule 7004(d), the defendant ‘need only
have minimum contacts with the United States to satisfy Fifth Arnendrnent due process. ”’) (quoting
Browu v. C.D. Suiith Drug Co., No. Civ. A. 98494¢8151{, 1999 Wl, 709992, at *3 (D. Del. Aug. 18,
1999)). Schepis, Canelas and all non-individual Defendants were served at the same address: 34

15

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 16 of 61

As l noted at argument the briefs of both parties were rather conclusory on personal
jurisdiction, citing cases to establish the general standards, but not drilling down on the
application of those standards to the Complaint Upon questioning each position came
into better focus50 At argument1 Plaintiffs contended that the allegations in the Complaint
that each Cayman Defendant has its principal place of business in the United States
subjected each to the general jurisdiction of this Court.51 They also suggested that the
Cayman Defendants should not be surprised to find themselves in a United States court
because they had United States based investors, were managed by people who reside in the
United States, have their principal place of business in the United States and were accepting
and releasing funds back and forth to domestic entities all with their interrelated entities.52
Thus, Plaintiffs conclude that personal jurisdiction over the Cayman Defendants does not
offend “traditional notions of fair play and substantial justice.”53

At argument Defendants countered that the Cayman Defendants did not have their
principal places of business in the United States, but rather that each conducted its business
in the Cayman lslands. They correctly point out that the Complaint actually alleges that the

Cayman Defendants each have a “principal oftice” in Connecticut. And, they argue that

simply having a contract with an investment manager “who makes investment management

 

East Putnam Avenue in Greenwich Connecticut. Cert. of Service, Mar. 2, 2016, D.l. 3-1. The
Cayman Defendants did not move to dismiss for insufficient service of process.

50 Notwithstanding the argument that the flow of funds among the entities supported personal
jurisdiction, at argument Plaintiffs acknowledged that there were no specific allegations in the
Complaint detailing the flow of funds, suggesting that jurisdictional discovery could bring such
conduct to light.

51 Hr’g 'l`r. 67:20-22, Nov. 30, 2016; see also Hr’g Tr. 68:22423, Nov. 30, 2016 (“We alleged that
they have their principal places of business in the U.S.”).

52 Hr’g Tr. 72-73, Nov. 30, 2016.

53 Max Daetwyler Coip. v. Meyer, 762 F.2d 290, 293 (3d Cir. 1985) (quoting Int’l Shoe, 326 U.S. at
316).

16

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 17 of 61

decisions under a contract in New Yor ” does not make a Cayman entity subject to
jurisdiction in New York (or, presumably, anywhere in the United States).54 Based on this
argument, Defendants contend that the mere presence of an office in Connecticut would not
meet the Supreme Court’s jurisdictional test enunciated in Hertz Coip. v. Friend.§§
ln Hertz, the Supreme Court examined various competing circuit court decisions

discussing the standard for corporate citizenship in the context of diversity jurisdiction56
The Supreme Court then announced a definitive standard, and in doing so it noted that the
purpose of this jurisdictional exercise is to determine “where a corporation is least likely to
suffer out-of-state prejudice when it is sued in a local court ”5? The Supreme Court ruled:

We conclude that ‘principal place of business’ is best read as

referring to the place where a corporation’s officers direct,

control, and coordinate the corporation’s activities lt is the

place that Courts of Appeals have called the corporation’s

‘nerve center.’ And in practice it should normally be the place

where the corporation maintains its headquarters_provided

that the headquarters is the actual center of direction, control,

and coordination, i.e., the ‘nerve center,’ and not simply an

ofiice where the corporation holds its board meetings (for

example, attended by directors and officers who have traveled

there for the occasion).58
While it is not altogether clear that the “nerve center” standard enunciated in Herrz should
be extended to the Rule 12(b)(2) context, because Befendants argued this standard and
Plaintiffs did not take issue with that suggestion, l will apply it here.

The allegations in the Complaint that support Plaintiffs’ jurisdictional arguments

regarding the Cayman Defendants include the following:

 

54 Hr’g Tr. 96, l\lov. 30, 2016.

55 Hertz Corp. v. Friencl, 559 U.S. 77 (2010); see Hr’g 'l`r. 94:19#25, Nov. 30, 2016.

56 28 U.S.C. § 1332(c)(l) provides that a corporation shall be a citizen of a state where it is
incorporated and “where it has its principal place ofbusiness.”

57 Hertz Coijp., 559 U.S. at 92.

53 Id. at 92-93.

17

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 18 of 61

0 Each of the non-individual Defendants, including the Cayman Defendants,
maintain its principal office at 34 East Putnam Avenue in Greenwich,
Connecticut.59

o Schepis and Canelas both reside in Connecticut;60

o The Cayman Defendants are organized under the laws of the Cayman lslands.61

o The Capital Master Fund and the Gpportunity l\/laster Fund are “controlled
completely” by Defendants Schepis and Canelas.62

o Defendants Schepis and Canelas control the Cayman Defendants “by virtue of
their positions as two of [their] three board members.”63

o “At all relevant times, Schepis and Canelas were the sole owners, managers, and
controlling principals of the Debtor and a set of interrelated enmeshed entities,
which Defendants have described in various court filings as a ‘unitary enterprise’
known as the ‘Pursuit Hedge liund.”’64

» Defendants, including the Cayman Defendants, were “at all relevant times,
owned and/ or controlled by Defendants Schepis and Canelas and were used by
Schepis and Canelas as their alter egos and instrumentalities.”65

» Schepis has testified in other litigation that “the Pursuit Hedge Fund and its
component entities were, for all intents and purposes, ‘Anthony Schepis and
Frank Canelas.”’66

¢ “[A]ll non~individual Defendants are part Of the ‘Pursuit l-ledge Fund,’ a self-
described ‘unitary enterprise’ of related entities under the control of two
individuals, Defendants Frank Canelas and Anthony Schepis. The entities
making up the Pursuit l-ledge Fund were, at all relevant times, owned and/ or
controlled by Defendants Schepis and Canelas and were used by Schepis and
Canelas as their alter egos and instrumentalities.”é?

 

59 Complaint 1111 ll-l9.
60 Id. 1§‘[[ 9, 10.

61 1a vii 15_16, is_is.
62 Id. ‘il‘|] 16, 19.

63 1a 1111 is, is

64 Id. 112

65 1a jj 2a

66 1a y 3a

67 ia jizs_

18

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 19 of 61

T hese allegations, taken as true and accorded all reasonable inferences, lead me to conclude
that Plaintiffs have made the prima facie showing necessary to withstand the Cayman
Defendants’ facial attack on the Complaintl The allegations that each Cayman Defendant
maintains its principal office in Connecticut (and, at the same address as other non-
individual Defendants), that Schepis and Canelas, Connecticut residents, are two of the
three members of the board of directors, and that Schepis and Canelas completely control
the Cayman Defendants, support a conclusion that Connecticut is where all decisions are
made68 Further, the Cayman Defendants are not multi-national conglomerates with
multiple offices across the globe, or even the country. ’l`here are only two locales that any
party has asserted could be the nerve center of the Cayman Defendants_Connecticut or the
Cayman lslands. Plaint`iff`s have alleged enough facts in the Complaint to suggest that

Connecticut is where all decisions are made.

 

68 Once a plaintiff establishes a prima facie case, “the burden shifts to the moving party to ‘present a
compelling case that the presence of some other considerations would render jurisdiction
unreasonable and would make litigation so gravely difficult and inconvenient that a party unfairly is
at a severe disadvantage in comparison to his opponent.”’ la re Capmarle, 479 B.R. at 341 (citation
omitted). But in DaimlerAG v. Baumaa, the Supreme Court noted that the “multipronged
reasonableness chec ” enunciated in Asahi Metal Iudus. Co. v. Superior Court qualzfori/tia, 480 U.S.
102, 113-14 (1987) was “to be essayed when specific jurisdiction is at issue . . . . When a corporation
is genuinely at home in the forum State, however, any second-step inquiry would be superfluous.”
Baumau, 571 U.S. at 139 n.20` Llustice Sotomayor, in a separate concurrence, disagreed with this
analysis, noting that Circuit Courts of Appeals were unanimous (until the Court’s ruling, that is) in
applying the reasonableness prong to general jurisdiction Id. at 144 n.l (Sotornayor, J., concurring).
l-lere, Plaintiffs’ allegations are sufficient to support a conclusion that the Cayman Defendants are at
home in Connecticut and thus subject to general jurisdiction, obviating the need for a second-step
reasonableness inquiry But, even if l were to do a reasonableness analysis, l would find, for
purposes of this Motion to Dismiss, that given Schepis’ and Canelas’ total control over the Cayman
Defendants, it is reasonable that the Cayman Defendants defend this action in the United States. At
argumentJ Defendants asserted that subjecting the Cayman Defendants to the general jurisdiction of
this court would be “earth-shattering,” have “wide reaching" ramifications from a tax liability
investor standpoint,” and “potentially rock the capital markets and the hedge funds,” and suggested
that the allegations in the Complaint may not be true. As previously stated, the Cayman Defendants
did not submit any evidence regarding the location where decisions are made. As such, Defendants’
doomsday scenario is unconvincing even if a concern

19

 

Case 16-50083-LSS Doc 215- Filed 11/02/18 Page 20 of 61

For this reason, the Motion to Dismiss the Cayman Defendants based on personal
jurisdiction is denied.
B. Plaintiffs Have Standing to Assert the Causes of Action in the Complaint

(i) The Three-Day Notice Period in the Sale Order Does Not Serve as a
Basis to Disn]iss the Complaint at This Stage of the Proceedings

The Sale Order imposed a notice obligation on Plaintiifs prior to commencing

certain causes of action. lt provides:

ORDERED, that the Agreement is modified as follows: except
with respect to the UBS Claim and the lnsider Avoidance
Action, the [Plaintiffs] will provide the Trustee with three
business days notice before commencing any action in the
Bankruptcy Court on behalf of the Debtor asserting claims that
were not referenced in the Debtor’s bankruptcy schedules If
the Trustee objects to the assertion of any such claim, then the
[Plaintiffs] shall obtain an Order from the bankruptcy court
before commencing any such action in the Banlcruptcy Court.
The standard for asserting such claims will be the ‘colorable
claim’ standard set forth in the Third Circuit’s Cybergenics
case, 330 F.3d 548, provided, however, that only the Trustee
shall have standing to object With respect to the UBS Claim,
the [Plaintiffs} may pursue such non-scheduled claims without
following the procedure described above, provided that the
relief requested in such action will not result in the Debtor
and/ or the Estate or the Trustee being re-installed as a general
partner of any of the Pursuit Funds, other than for the limited
purpose of collecting funds it is due, including without
limitation any incentive fee or carried interest lf the proposed
action requests such relief, then the [Plaintiffs} shall follow the
procedure for non-scheduled claims . . . .69

Defendants argue that Counts lV-XI should be dismissed for lack of standing because
Plaintitfs did not plead in the Complaint that they complied with the Sale Order’s three~day

notice requirement."’G Defendants also assert that Counts l-lil should be dismissed as a

 

69 Sale Order 1-2. ln their competing proposed form of sale order, Defendants did not suggest any
proposed revisions to this provision .S'ee Main Case D.l. 189.
70 Defendants’ Opening Brief l(); Defendants’ Reply Brief in Support of Motion to Dismiss 5~7.

20

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 21 of 61

sanction for this failure ln response, Plaintiffs contend that this “assertion is both factually
inaccurate and legally irrelevant."71 They also filed the declaration of Plaintiffs’ counsel
attesting that Plaintiffs provided more than three business days’ notice to counsel for Trustee
before commencing the adversary proceeding.77 Defendants moved to strike the
declaration73

Initially, it is not clear that Defendants are in a position to enforce the obligation
contained in the Sale Order as, by its terms, it is an obligation running to Trustee.74 Further,
even if Defendants can enforce this obligation, it is not clear that the failure to meet this
obligation creates a lack of standing defense or an obligation to affirmatively plead
compliance with the three-day notice requirement.75 The Sale Order does not undercut
constitutional standing as the requirement does not implicate whether Plaintiffs have
suffered an injury in fact, traceable to Defendants, which can be redressed by judicial
decision.76 Nor does the three-day notice requirement implicate statutory standing, which is
discussed below.

But, assuming for the sake of argument that the three-day notice requirement

implicates some type of standing, l will treat this aspect of the Motion to Dismiss as one for

 

71 Piaintiffs’ Answering Brief 9.

77' Reilly Declaration il 3.

73 Defendants’ Motion to Strike Portions of the Declaration of Wendy B. Reilly, Esq. in Support of
Plaintiffs’ Brief in Opposition to Defendants’ Motion to Dismiss Complaint on Jurisdictional
Grounds, llune l4, 2016, D.i. 29.

74 Trustee is aware of the lawsuit and has not petitioned the court for any relief

75 The entirety of this argument in Defendants’ Opening Brief is two paragraphs; no legal authority
is cited. Plaintiffs’ Answering Brief is no better, as it is one paragraph with no citation to legal
authority

76 Spokeo, Inc. v. Robz'ns, 136 S. Ct. 1540, 154'5'1 (2016) (citing Lujan v. Defenders ofWi`ldlz'fe, 504 U.S.

5 5 5, 569-61 (1992)). The “irreducible constitutional minimum” of standing requires a plaintiff to
have “(1) [suffered] an injury in fact, (2) [that] is fairly traceable to the challenged conduct of the
defendant, and (3) [that] is likely to be redressed by a favorable judicial decision.” Id.

21

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 22 of 61

summary judgment and permit Defendants to take discovery on the issue raised in the
Reilly Declaration.77 The factual question at issue is a simple one and can be confirmed or
refuted by an interrogatory to Trustee.78

For the reasons stated, 1 will deny the Motion to Dismiss on this ground as to Counts
IV-Xl. The request that Counts l-lll be dismissed as a sanction is denied as Defendants
have stated no basis on which any sanction is warranted much less the draconian sanction
they request.

(ii) Plaintiffs Have Statutory Standing to Commence This Adversary
Proceeding

Defendants move to dismiss Counts l-lll on the basis that Trustee could not sell the
fraudulent conveyance actions as they were not property of the estate, nor could Trustee sell
his avoidance powers. Distilled to its essence, Defendants contend that in a chapter 7 case
only the trustee may bring a fraudulent conveyance action Both § 548(a)(1)79 and § 544(b)3“
provide that “the trustee may” bring actions to avoid fraudulent transfers Plaintiffs are not

Trustee, Defendants argue, so Plaintiffs may not prosecute these claims Defendants rely

 

77 See Reply in Support of Defendants’ Motion to Strike Portions of the Declaration of Wendy B.
Reilly, Esq. in Support of Plaintiffs’ Brief in Opposition to Defendants’ Motion to Dismiss
Complaint on Jurisdictional Grounds 1i 4 n.l, July 5, 2016, D.i. 34.

78 lf`, after inquiry, Defendants are not satisfied, they can submit appropriate declarations And,
because the briefs are devoid of any authority for the proposition that a breach of the Sale Order is a
jurisdictional issue, l will also require further briefing

77 Section 548(a)(l) provides in pertinent part: “[t]he trustee may avoid any transfer . . . of an
interest of the debtor in property, or any obligation . . . incurred by the debtor, that was made or
incurred on or within 2 years before the date of` the filing of the petition . . . .” ll U.S.C. § 548(a)(1).
80 Section 544{b)(1) provides in pertinent part: “the trustee may avoid any transfer of an interest of
the debtor in property or any obligation incurred by the debtor that is voidable under applicable law
by a creditor holding an unsecured claim that is allowable under section 502 of this title or that is not
allowable only under section 502(e) of this title.” ll U.S.C. § 544(b)(l).

22

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 23 of 61

primarily on the Third Circuit’s two Cybergenics decisions81 and specifically argue that
Cybergenfcs I stands for the proposition that fraudulent transfer claims are not property of the
estate and, as such, the claims “asserted in Counts l-lll in the Complaint could not have
been acquired from the Trustee and the Plaintiffs lack standing to prosecute them. ”32

Plaintiffs respond that neither the Bankruptcy Code nor Third Circuit precedent
prohibits the sale of fraudulent transfer actions. They contend that the holding in
7 Cybergenics I does not address the ability of a trustee to sell fraudulent conveyance claims.
And, relying on Cybergerzics II, Plaintiffs argue that a bankruptcy court has equitable power
to permit the sale of fraudulent transfer claims and their prosecution by non-trustees
Plaintiffs also distinguish Defendants’ cases, but, unfortunately, do not provide an
affirmative analysis for the proposition that avoidance actions are property of the estate or
provide a roadmap for how to use the court’s equitable powers to permit non-trustees to
bring the claims in the instant scenario

Because the parties base much of their argument on Cybergem'cs I and II, l will

analyze those cases in detail as they merit a close examination and suggest an appropriate

outcorne.83

 

81 Oj‘icial Comm. of Unsecured Creditors of Cybergem'cs Coip. v. Chinery, 226 F. 3d 237 (3d Cir 2000)

(“ Cybergenz'cs l” ) and Oji`cial Comm. of Unsecured Credz'tors cFCybergemcs Corp. v. Ckz'nery, 330 F. 3d 548
(3d Cir. 2003) (en banc) (“Cybergenics II” ).

82 Defendants’ First Supplemental BriefZ.

33 At oral argument on the Motion to Disrniss, Defendants sought to argue the statutory standing
issue, but admitted the issues had not been briefed Hr’g Tr. 36:9~38:21, ll4:15-1 16:19, Nov. 30,
2016. l did not entertain argument at that time, but permitted supplemental briefing on statutory
standing as well as whether Defendants’ failure to raise that defense constituted a waiver or
otherwise precluded Defendants from raising the defense Plaintiffs contend that (i) the statutory
standing argument was Waived as it was not raised in the Opening Brief; (ii) that this defense is
statutorily moot or an end run around the Sale Order; and (iii) Rule 12(g)(2) precludes multiple
rounds of briefing on Rule 12 grounds Plaintiffs’ First Supplernental Brief. Defendants counter that
(i) standing is an issue of subject-matter jurisdiction that can be raised at any time; (ii) § 363(m) and
statutory mootness apply in the appeal context, not in this context; and (iii) in any event, the Sale

23

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 24 of 61

The Third Circuit’s Cybergenics Decisions
(a) Cybergenics I

ln Cybergeaics I, a creditors’ committee in a chapter ll case sought court approval to
bring a derivative action on the estate’s behalf to recover a fraudulent conveyance after the
debtor refused to do so. Would-be defendants opposed the committee’s motion arguing that
the fraudulent conveyance claims had been sold as part of a § 363 sale earlier in the
Cybergenics bankruptcy case The bankruptcy court granted the committee’s request lt did
not, however, decide at that time whether the claims had been previously sold. in due
course, the creditors’ committee filed a complaint in the district court asserting state-law

based fraudulent conveyance claims through § 544(b); the defendants moved to dismiss on

 

Order preserved the standing defense Defendants’ Second Supplemental Brief. While Defendants
should have raised and fully briefed the standing defense in the initial round of briefing, l will
entertain the argument now. First, while statutory standing is not a subject matter jurisdiction
defense, it is also not a defense that is waived if not raised in a Rule lZ(b) motion to dismiss. Orily
defenses under Rule 12(b)(2) (lack of personal jurisdiction), Rule l2(b)(3) (improper venue), Rule
l2(b)(4) (insufficient process) and Rule 12(b)(5) (insuflicient service of process) are waived if not
made in an initial motion to dismiss Fed. R. Civ. P. 12(h)(l). Other legal defenses, including
statutory standing, may be made in an answer, a motion for judgment on the pleadings or at trial.
Fed. R. Civ. P. l2(h)(2). Second, Plaintiffs did not cite any case law that explores statutory
mootness and/ or § 363(m) in this or a similar context (i.e. where a sale order preserves defenses and
assets are sold “as is where is”). The Tenth Circuit’s decision in Search Mkt. Direci; Iac. v, Jabber (In re
Parge), 685 F.Bd 1160 (lOth Cir. 2012) provides some guidance ln fn re Pa:ge, the 'l`enth Circuit
concludes that when a sale order contains a caveat that a free and clear sale is subject to defenses in a
pending adversary proceeding, a determination to close on the sale without a final order on those
defenses does not render statutorily moot an appeal from a decision on the merits of that defense
rendered in the adversary proceeding Id. at 1190-91. Finally, while l do not take lightly the Third
Circuit’s admonition in Leyse v. Bank ofAm. Nat’lAss’n, 804 F.3d 316, 320-21 (3d Cir. 2015) that a
trial court commits reversible error (albeit in that case harmless error) should it entertain serial
motions to dismiss, and that it is not good practice to do so, the Motion to Disrm`ss has been under
advisement for some time and if l were to decline to rule on defenses sufficiently briefed, the defense
could be raised in a subsequent phase of the litigation Compare with Opt-Oar Leaders v. Mz‘llennz‘um
Lab Holdings Il§ LLC (In re Mz'llenm'um chb Holdings II, LLCQ, Bankr. Case No. 15-12284-LSS, Civ. No.
l7-l461-LPS, 2018 WL 4521941, at "‘19 n.32 (D. Del. Sept. 2l, 2018) (ruling on an alternative
ground because of the high standard for equitable mootness, the considerable effort the parties spent
on the issue and because “the appeal has been pending for quite a while”). Litigants should not take
my determination here to consider arguments not sufficiently raised in an opening brief as license to
file serial motions to dismiss

24

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 25 of 61

the same grounds The district court granted the motion to dismiss ruling that the claims
were property of the estate that had been previously sold in the § 363 sale.

On appeal, the Third Circuit reversed ln order to answer the question of whether
the fraudulent conveyance claims had been sold in the earlier § 363 sale, the Third Circuit
started with the sale order and the agreement at issue This review revealed that the sale
was of “all assets of Cybergenics as debtor and debtor in possession.”84 The Third Circuit
therefore honed its inquiry to the following question: were the state-law based fraudulent
conveyance claims assets of Cybergenics? lf so, the claims were included in the sale; if not,
they were not. The Third Circuit concluded that state-law based fraudulent conveyance
claims are not assets belonging to a debtor. Examining the nature of fraudulent transfer
actions the court ruled that outside of bankruptcy fraudulent conveyance claims belong to a
debtor’s creditors lt further ruled that the Hling of the bankruptcy case and the avoidance
power created by § 544(b)85 did not change that result The Court concluded therefore that
the fraudulent conveyance claims on which the committee sued did not belong to
Cybergenics, and therefore were not sold in the earlier § 363 sale of Cybergenics' assets

(b) Cybergenics II

T he Third Circuit having ruled that the claims were not sold, the underlying
fraudulent conveyance action proceeded On remand, the defendants filed another motion
to dismiss which included an argument based on the Supreme Court’s decision in Harg‘ord
Uaderivrz'teisg6 that the creditors’ committee could not bring a fraudulent conveyance action

under § 544 because only “the trustee may” do so. The district court granted the motion to

 

84 Cybergenics I, 226 F.3d at 241.
37 Section 548 claims were not an issue in the case
86 Hartjbrd Underwrz`ters Ins. Co. v. Um'on Planrers Bank, 530 U.S. l (2000).

25

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 26 ot 61

dismiss finding dispositive Hurpf)rd Underwriters’ determination that identical language in
§ 506(c) of the Bankruptcy Code (i.e. “the trustee may”) precluded an individual creditor
from prosecuting a surcharge action Once again, the Third Circuit reversed

While on the surface, the issue in Cybergeaics II appeared to be the same as in Hurz]f)rd
Underwrz'ters,87 the Third Circuit saw it differentlyl The Third Circuit read the Hartjbrd
Underwn'ters case to be contextual, and styled the issue before the Supreme Court as “one of
a nontmstee’s right unilaterally to circumvent the Code’s remedial scheme ”33 ln contrast, the
Third Circuit styled the question before it in Cybergcnics ll to be “a bankruptcy courts equitable
power to craft a remedy when the Code’s envisioned scheme breaks down.”89 Having
framed the question, the Third Circuit turned to three sources to answer it~»»a textual
analysis, an examination of the court’s equitable powers and pre-Code practice

Because a committee sought to prosecute the action, the Third Circuit’s textual
analysis begins with the role of creditors’ committees in a chapter ll case Analyzing
§§ 1109(b)90 and llO3(c)(5),9‘ the Third Circuit concludes that the Bankruptcy Code

envisions creditors’ committees playing a central role in chapter 11 cases Section ll()9(b)

 

87 The Third Circuit recognized a presumption of statutory interpretation Cybergem'cs Ll, 330 F.3d at
559. See Concrete Pz'pe &Prods. ofCal., Inc. v. Cons¢r. Laborers Pensz'on Trusrjbr S. Cal., 508 U.S. 602, 634
(l993) (“the usual presumption of statutory interpretation {is] that the same term carries the same
meaning whenever it appears in the same Ac ”).

33 Cybergem`cs II, 330 F..°)d at 5 52»53. The Third Circuit also referenced the famous footnote 5, in
which the Supreme Court specifically stated in was not addressing “whether a bankruptcy court can
allow other interested parties to act in the trustee’s stead” as the creditor in Hairjbrd Underwriters
sought no such approval from the bankruptcy court. Cybergem'cs II, 330 F.Bd at 558 (quoting Haitf)rd
Underwrz'ters, 530 U.S. at l3 n.5).

39 Id. at 553.

90 Section 1109(b) provides: “A party in interest, including the debtor, the trustee, a creditors’
committee an equity security holders’ committee, a creditor, an equity security holder, or any
indenture trustee, may raise and may appear and be heard on any issue in a case under this chapter.”
ll U.S.C. § l109(b).

9‘ Section 1103(c)(5) provides: “A committee appointed under section 1102 of this title may- . . .
(5) perform such other services as are in the interest of those represented.” ll U.S.C. § l103(c)(5).

26

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 27 of 61

permits a committee to appear and be heard in any matter, putting it in a position to play “a
vibrant and central role in [c]hapter ll adversarial proceedings.”92 Section 1103(c)(5), a
catch-all provision, permits a committee to “perform such other services as are in the
interest of those represented” and “suggests that Congress intended for creditors’
committees to perform services on behalf of the estate.”93 Further, § 1103(c)(5) reflects that
“Congress consciously built a measure of flexibility" into the services a committee may
perform.94 But these two sections, standing alone, did not support the conclusion that the
committee should be accorded standing to sue on behalf of the estate Rather,
notwithstanding the centrality of the committee in a chapter ll case, these sections
“provide[d} at best indirect evidence that Congress granted bankruptcy courts the power to
confer derivative standing upon those cornrnittees.”95

For “more direct insight into bankruptcy courts’ powers, ”96 the Third Circuit turned
to § 503(b)(3)(l3). Section 503(b)(3)(l3) allows courts to grant a priority in payment for the
expenses of a “creditor that recovers, after the court’s approval, for the benefit of the estate
any property transferred or concealed by the debtor. "97 The litigants and amicus urged
opposing positions on the interpretation of this section, including that:

¢ § 503(b)(3)(B) permits creditors, with court authorization to prosecute causes of
action on behalf of debtors because it would be nonsensical to permit reimbursement
to a creditor who recovers transferred property if standing to recover is limited

exclusively to the trustee;98

o § 503(b)(3)(B) derives from section od(a)(l) of the Bankruptcy Act of 1898, which
courts interpreted to authorize derivative standing with the approval of the trustee or

 

92 Cybergeuz'cs II, 330 F.3d at 562.
93 Id. at 563.

94 Id. at 562-63.

95 Io'. at 563.

96 Id.

91 ii U.s.C. §503@)(3)(13).

93 Cybergenics II, 330 F.3d at 563.

27

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 28 of 61

court, which served a gatekeeping function, and § 503(b)(3)(]3) continues that
POliCy;99

o courts interpreting § 503(b)(3)(B) have consistently held that this section does not
confer standing to creditors, but “merely allows the recovery of expenses incurred in
actions that a creditor has a direct right to bring;”100

¢ even if § 503(b)(3)(]3) confers standing to commence an action, it confers such
standing only on “a creditor”_not a creditors’ cornmittee.i‘Jl

After considering these arguments, the Third Circuit determined that the “Inost natural
reading of § 503(b)(3)(B) is that it recognizes and rewards monetarily the practice of
permitting creditors’ committees, with court authorization, to pursue derivative actions.”102
Paired with § 1103 and § 1109, the Court concluded that Congress approved of derivative
standing But because none of these three sections, singly or together, expressly authorized
derivative standing, the Third Circuit next turned to “the bankruptcy courts’ equitable
power to craft flexible remedies in situations where the Code’s causes of action fail to
achieve their intended purpose." m3
Congress intended that fraudulent conveyances be recovered in order to maximize
the value of the estate, and vested in the trustee the power and duty to bring such actions in
order to achieve that goal.m When a trustee refuses to bring the action, the bankruptcy
court can invoke its equitable powers to effect the result the Bankruptcy Code was designed

to obtain even if the remedy was not directly authorized by the Code.105 In Cybergerzics II,

the remedy crafted was permitting a chapter ll creditors’ committee to sue derivatively on

 

99 Id. at 563-64.
100 Id. at 564.
101 Id_

102 Id.

103 Ia’. at 567.
104 Id. at 568.
105 ltd

28

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 29 of 61

behalf of the estate The Court was satisfied that § 544 did not foreclose the substitution of
the court for the trustee as the gatekeeper for the prosecution of avoidance actions to benefit
the estate when necessary to further that goal.“}(’ And, the Court held that granting
derivative standing to a committee was consistent with the public policy concerns
underpinning chapter ll cases.107

Application to the lustant Matter

Per Cybergem'cs I, l look to the Sale Order and the Agreement to determine what was
ordered and what relief Trustee and Plaintiffs were granted Here, the Order approves the
Agreement. Under the Agreement, all of the right, title and interest of Debtor, Trusree and the
Estate to the claims and Debtor’s books and records were sold, transferred and conveyed to
Plaintiffs, Unlike in CybergenicsL therefore, the sale here included a much broader range of
assets: assets owned by Debtor, assets of the Estate and Trustee’s interests in those assets.
But, as the Agreement is multi-faceted, it also does more. lt settles the New York Action by
dismissal And, it also specifically authorizes Plaintiffs to bring the claims that were
conveyed “on behalf of the bankruptcy Estate” with any net recoveries to be property of the
estate and distributed in accordance with the Banl<ruptcy Code.

At the sale hearing l did not deconstruct the Agreement_in either my analysis, my
approval or the Order. Plaintiffs did not seek separate rulings on the different aspects of the
Agreement, nor did Defendants suggest that different standards should be used for each
component Rather, l approved the Agreement as a whole using a § 363 sale standard This

is not surprising given (i) the requirement in the Agreement that approval be sought under

 

106 Id. at 568-69.
107 Ia'. at 572.

29

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 30 of 61

§ 363, (ii) the focus on the auction process and (iii) the single, unallocated, consideration
paid by the purchaser under the Agreement.

(a) 011 the Brief`ing in this Case, I Will Not Decide Whether the Avoidance
Actions are Property of the Estate or Whether they Can be Sold.

Contrary to Defendants’ position, the Third Circuit has not determined whether
avoidance actions are property of the estate or whether such claims or a trustee’s right to
pursue avoidance actions can be sold. As set forth above, Cybergenz'cs[ did not decide either
of these matters as the agreement at issue did not purport to sell either. But, in dicta the
Court does posit that if property of the estate were at issue, the Court would not change its
conclusion108 The Court recognized that, with a few exceptions, property of the estate
contains only a debtor’s interest in property as of the bankruptcy filing109 Citing to § 541,
the Court also recognized that “property of the estate” is a term of art under the Bankruptcy
Code. Thus, if the question were squarely before it, it is certainly possible that the Third
Circuit might conclude that state-law based avoidance actions110 are not property of the
estate, though that might not answer the question whether avoidance actions, or some
aspect of them, may be sold111

But, neither Plaintiffs nor Defendants did an analysis under § 54l or § 363, or any

other provision of the Bankruptcy Code to determine whether avoidance actions are

 

103 Cybergem'cs I, 226 F.3d at 246 n.l6. The Court also observed the nature of avoidance powers as
“statutorily created powers” created to enable a trustee or debtor~in-possession to fulfill its duty to
recover property on behalf of the estate. Id. at 243. And, the Court referred to avoidance powers as
an “attribute.” Ia’. at 244.

log Id. at 245-46

m Cybergem'cs I did not involve federal-law based avoidance actions.

111 For example, in Cybergem`cs I, the Third Circuit referenced Ninth Circuit cases that addressed
either an express assignment of avoidance powers to third parties or concluded that § 544(b) powers
were transferrable to a creditor who purchased the estate’s right to certain sale proceeds Cybergem'cs
I, 226 F.3d at 244-45 (Citing Brz;ggs v. Kent (In re Profl]nv. Props. ofAm.), 955 F.Zd 623 (9th Cir. 1992)
(The court in Bnggs concluded that “if a creditor is pursuing interests common to all creditors or is

30

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 31 of 61

\

property of the estate, or whether they may be sold Nor did either party discuss any
potential differences between state-law based claims and federal-law based claims or
consider whether a trustee can sell whatever he may have of value even if it is not property
of the estate112 Plaintiffs simply pointed out that Cybergem'cs I did not determine the issue,
without addressing statements made in dicta And, Plaintiffs stated in a conclusory fashion
that nothing in the Bankruptcy Code prohibits the sale of avoidance actions ln these
circumstances without any real assistance from any party on these issues--much less any
thoughtful analysis-1 hesitate to rule on an issue which the Third Circuit on appeal in this
case stated does not have an “obvious answer.”113 Fortunately, l do not need to. Plaintiffs
have standing to bring the Avoidance Actions because l authorized them to do so in the

Sale Order.

 

appointed for the purposes of enforcement of the plan, he may exercise the trustee’s avoidance
powers.”); Duekor Sprodling & Metzger v. Baum Trust (Iu re P.R. T. C., lae.), 177 F.3d 774 (9th Cir. 1999)
(the court applied Brzgg’s holding in the chapter 7 context)). The Third Circuit did not indicate
agreement or disagreement with these cases Similarly, in further dicta, the Third Circuit stated that
while a § 544(b) fraudulent transfer action itself would not be property of estate, it noted a distinction
between the cause of action and (i) the “‘equitable interest’ that some courts have said may be
retained by a debtor in fraudulently~transferred property” as well as (ii) avoidance powers Icl. at 246
n. 16. T he Court did not comment on what a trustee might do with this equitable interest or its
avoidance powers

m See generally fn re Ames Dep’r Stores, Inc., 287 B.R. 112 (Banl<r. S.D.N.Y. 2002) (in context of sale
of designation rights discussing among other things statutory language, the nature the rights, non~
bankruptcy law concepts of property; also pondering whether § 363 should be a constraint if the
estate can secure value for the benefit of creditors that does not involve estate property).

513 fn re Pursuz`t Capz`tal Mgmt., LLC, 874 P.3d at 134. See also CedarRapi'ds Loclge & Suites, LLC v.
Sez'bert, No: lileCV¢04839 SH\l/Kl\/_EM, 2018 WL 747408 (D. Minn. Feb. 7, 2018) (observing that
courts differ over whether fraudulent transfer actions are property of the estate as well as whether
such claims can be transferred; also observing that many decisions do not distinguish between state-
law based fraudulent transfers and federally created avoidance actions) (collecting cases); see also
Caclle Co. v. Mims (In re Moore), 608 F.Sd 253 (5th Cir. 2010) (concluding that state-based fraudulent
transfer claims are either property of the estate under § 54l(a)(l) or, alternatively, become property
of the estate as successor rights under § de(b)); see generally Harris Winsberg and Michele J. Kim,
Unlockz'ng Volue: Can o Tmsree Sell Avoz`danee Claims Grounded in Sectz'ons 544(B), 54701'548 of the
Bankruptty Code, 22 .l. BANKR. L. & PRAC. 2 ART. 2 (201 3).

31

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 32 of 61

(b) Derivat:ive Standing Can Be Extended to Chapter 7 Cases

The import of Cybergenz'cs II is that Hartjbrd Undemn'ters is not a per se constraint on
the ability of a nontrustee to act in instances where the Banl<ruptcy Code identifies the
trustee as the actor as long as the nontrustee does not act unilaterally Cybergem'cs II
recognizes the ability of the court to permit a third party to employ the trustee’s avoidance
powers in appropriate circumstances i.e. when the Code’s envisioned scheme has broken
down. Plaintiffs contend such circumstances exist here.114 Defendants contend that
Cyber_gem'cs II either cannot, or should not, be applied in a chapter 7 case.115

l conclude that Cybergeaz'cs II can be extended to cases under chapter 7 and that
individual creditors may be permitted to assert avoidance actions in appropriate
circumstances with court approval While the Third Circuit has not yet applied its

Cybergenz‘cs II rationale to other chapters, l lind it equally applicable to chapter 7. First,

 

514 Plaintiifs hesitate to invoke derivative standing concepts because they believe there is an outright
sale of the avoidance actions. But, Plaintiffs contend they meet the requirements for derivative
standing Plaintiffs’ First Supplernental Brief; Plaintiffs’ Second Supplemental Brief.

m Defendants cite Weyandt v. Fea’. Home Loan Mortg. Cozp. (In re Weyandt), 544 Fed. App’X 107 (3d
Cir. 2013) and Knapper v. Baakers Trust Co. (In re Knapper), 407 F.Bd 573 (3d Cir. 2005) in support of
their position These cases are narrow rulings and are of limited persuasive value outside of their
exact factual circumstances, as the opinions make clear. See fn re Weyaadt, 544 Fed. App’x 107, 110
(“At this time we do not take a position on whether derivative standing may be appropriate in some
Chapter 13 contexts, an issue Weyandt acknowledges in her brief is an unsettled one. We note,
however, that the question of whether such an extension is appropriate would require an in-depth
examination Of the form and purpose of Chapter 13 bankruptcies, which Weyandt has not provided
Instead We hold that even assuming derivative standing may be available in some Chapter 13
bankruptcies, Weyandt cannot prevail because she has not shown that a grant of derivative standing
would be appropriate under thejlacts and circumstances ofthz's case.”) (ernphasis added); la re Kaapper,
407 F.3d 573, 583 (“Knapper is not the trustee, she is the debtor. As We have mentioned although
the caption of Knapper’s complaint lists the standing Chapter 13 trustee as a plaintiff, he did not
participate in her adversary proceeding in any way. Section 544(b)(1) plainly gives the trustee the
power to avoid certain transfers, however, l{napper has offered no authority to establish that it also
confers that right upon the debtor under the circumstances hara ”) (emphasis added) (citation omitted).

32

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 33 of 61

§ 503{b)(3)(B) applies in chapter 7.116 Second, the Third Circuit ruled that the “most natural
reading of § 503(b)(3)(B) is that it recognizes and rewards monetarily the practice of
permitting creditors’ committees with court authorizationJ to pursue derivative actions.”117
As the language in the statute, however, references only “creditors,” not creditors’
committees an even more natural reading of§ 503(b)(3)(B) is that it recognizes and rewards
permitting actual creditors~the parties the statute explicitly mentions_with court
authorization to pursue derivative actions The Third Circuit recognizes this even more
natural reading when they describe themselves as “realists” noting that if the court does not
sanction suits by creditors’ committees “individual creditors could simply substitute
themselves as plaintiffs under Fed. R. Civ. P. 17(a)” and continue the litigation118

Third, the court’s equitable powers, recognized by Cybergem'cs II, exist in the chapter
7 context As the Third Circuit stated, in enacting § 544, Congress expressed its intention
that state~law based fraudulent conveyances be recovered in order to maximize the value of
the estate.119 The same policy underlies federally-based fraudulent transfer actions under
§ 548 as this provision incorporates the law of fraudulent transfer into the Banltruptcy

Code.120 ln both §§ 544 and 548, the power and duty to bring fraudulent transfer actions is

vested in a trustee.121 When a trustee refuses to bring the action, the bankruptcy court can

 

516 ll U.S.C. § 103(a).

m Cybergenz'cs II, 330 F.3d at 564.

us Id. at 5 66. See also Hyaadaz' Transleaa', Inc. v. Jackson Track & Traz'ler Repaz'r, Inc. (In re Trailer Soarce
Inc.), 555 F.3d 231 (6th Cir. 2009) (relying on § 503(b)(3)(13) the court ruled that an individual
creditor may pursue a derivative action in a chapter 7 case).

m Cybergenics II, 330 F.3d at 568-69.

m 5 Colli`er on Bankraptcy il 548.01 (l6th ed. 2016); see Oyj‘z`ci'al Comm. of Unsecared Crea'i`tors ofHechz'nger
Inv. Co. ofDel., Inc. v. FleefRetaile'n. Grp. (In re Hechi'ngerlnv. Co. ofDel.), 274 B.R. 71, 81 (D. Del.
2001) (“Fraudulent conveyance laws, such as the Bankruptcy Code . . . are intended to prevent
shareholders secured creditors, and others from benefitting at the expense of others, including

unsecured creditors.”).
m Cybergenics II, 330 F.$d at 568.

33

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 34 of 61

invoice its equitable powers to effect the result the Bankruptcy Code was designed to obtain
even if the remedy was not directly authorized by the Bankruptcy Code.122 There is simply
no basis in the Banl<ruptcy Code for interpreting § 503(b)(3)(l3), § 544 or § 548 differently in
the chapter 7 context123
Fourth, the public policy concerns underlying chapter 7 are consistent with the use of
the court’s equitable powers Two primary goals of the Bankruptcy Code are to maximize
the value of the estate for the benefit of creditors and to provide for the equality of treatment
of creditors124 ln a corporate chapter 7 case, such as this one, it is hard to imagine other, or

125 While a chapter 7 trustee is to close a case

at least any more important goals
“expeditiously” the expedition is qualified “as is compatible with the best interests of all
parties in interest.”126 Where there are fraudulent conveyance actions to be brought, the
expeditious closing of the estate can take a back seat to potential recoveries

The Sixth Circuit has expressly recognized that it is appropriate for the court to use
its equitable power to permit a nontrustee to prosecute avoidance actions in chapter 7 cases

ln In re Trailer Source, 127 the Sixth Circuit determined that derivative standing was available

for creditors in a chapter 7 case based on Cybergeaz°cs Il’s § 503(b)(3)(B) analysis The Sixth

 

122 Id

123 See ll U.S.C. § 103(a); la re Traller Soarce Inc., 555 F.3d at 243 (“[T}here is no textual support in
the Code for drawing such a distinction [for the need for derivative standing] between the Chapter 7
and Chapter ll contexts.”).

m fn re Baker, 503 B.R. 751, 755 (Banlct. M.D. Fla. 2013); fn re SemCrade, L.P., 399 B.R. 388, 399
(Banl<r. D. Del. 2009).

”5 Other chapters of the Bankruptcy Codes may have different and/ or equally important goals For
example, one goal of an individual chapter 7 case is to provide a fresh start to an honest, but
unfortunate debtor, by way of the grant of a discharge See Marrama v. Cz'n'zens Bank r)fMass., 549
U.S. 365, 367 (2007). And, “[t]he primary goal of a Chapter l3 case is the completion and
confirmation of a reorganization plan which provides payments to the debtor’s creditors and a
discharge of the debtor’s debts.” la re Rosenblum, 545 B.R. 846, 862 (Bankr. E.D. Pa. 2016).

126 ll U.S.C. § 704(a)(l).

m la re Traz'ler Soarce, Inc., 555 F.3d 231.

34

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 35 of 61

Circuit could find no textual support in the Code for drawing a distinction between the

133 and saw “substantial policy reasons for allowing

chapter 7 and chapter ll contexts
derivative standing in Chapter 7 proceedings.”129 ln particular the court noted that, as here
(and, in contrast to chapter ll cases), chapter 7 cases often have no liquid assets
consequently, chapter 7 trustees decline to pursue meritorious and/ or sizeable claims simply
because there are no funds to pursue them. ln these instances the fundamental bankruptcy
goal of maximizing the estate, and thus recoveries for creditors is jeopardized lndeed,

“ [j]ust as conflicts of interest may lead to underenforcement of avoidance claims by debtors-
in-possession in Chapter ll proceedings a lack of available funds may lead to
underenforcement by trustees in Chapter 7 proceedings ”133 Other courts have similarly
extended Cybergem'cs H to both chapter 7 and chapter 13 cases.131

Certain courts have rejected creditors’ attempts to bring avoidance claims in chapter

7 cases.132 One of the most extensive opinions and the one on which Defendants heavily

 

133 Id. at 243.

139 Id. at 243-44.

1311 Ia’. at 244.

131 See fn re Rosenblam, 545 B.R. 846 (analyzing Cybergenr'cs II and granting derivative standing to a
creditor in a chapter 13 case); PWEntefs., faa a Noth Dakota Racz'ng Comm ’n (In re Racing Servs., Inc.),
540 F.3d 892 (8th Cir. 2008) (concluding that derivative standing is available to a creditor in chapter
7 case); la re Rz'm, Civ. No. 10-1066 (DMC), 2010 WL 4615174, at * 2 (D.N.J. Nov. 3, 2010)
(“While the Third Circuit has not addressed derivative standing for Chapter 7 creditors other courts
have permitted individual creditors to bring derivative avoidance actions where the Trustee has
declined to do so.”); In re Saudenhfll, lac., 304 B.R. 692, 694 (E.D. Pa. 2004) (although Cybergem'cs
was a chapter ll case, “we frankly cannot imagine that the Third Circuit would employ a different
rationale in a Chapter 7 matter”).

133 ill/filler v. Stone (In re Waterford Fanding, LLC), Banl<r. No. 09~22584, Adv. No. 11-2093, 2017 WL
439308, at *2-3 (Banl<r. D. Utah Feb. l, 2017) (holding that trustee Was “legally precluded from”
assigning claims under § 544(b) and § 548); fn re Clemeats Mfg. Lr'gai'darion Co., 558 B.R. 187, 189
(Banl<r. E.D. Mich. 2016) (“The Court therefore holds that the Chapter 7 trustee in this case may not
assign any of the avoidance actions/ powers as he seeks to do in the proposed settlement.”); la re
Carragher, 249 B.R. 817, 820 (Bankr. N.D. Ga. 2000) (“Absent extraordinary circumstances a
trustee is prohibited from selling, transferring or assigning the right to assert and maintain an
estate’s avoidance action to an individual creditor.”).

35

 

Case 16-50083-LSS Doc 215 Filed 11/02/18 Page 36 of 61

rely, is 111 re Cr)oper,133 which examines the issue of derivative standing from a distinctly
different, and somewhat unusual posture. ln 111 re Cooper, Mr. and Mrs. Cooper filed an
individual chapter 7 case and a trustee was appointed The chapter 7 trustee and a large,
unsecured creditor, as joint plaintiffs filed an adversary proceeding against Mr. Cooper
seeking to revoke his discharge, compel turnover of non-exempt assets and obtain a
judgment based on false representations Subsequently, the chapter 7 trustee unilaterally
entered into a settlement with the debtors to which the creditor/ plaintiff objected arguing
that the chapter 7 trustee should not be able to settle the entire case because the
creditor/ plaintiff could have brought its own motion to revoke Mr. Cooper’s discharge
While the bankruptcy court approved the settlement, on appeal the district court affirmed
the trustee’s settlement with the debtor, but reversed the portion of the ruling forcing the
creditor/ plaintiff to dismiss its revocation request Left on remand with only half a loaf, the
settlement fell apart. Thereafter, the creditor/ plaintiff asked for “authority to prosecute all
of the causes of action in the Trustee’s stead."134 The trustee objected As the court put it:
“the Trustee opposed the somewhat forced abdication of her responsibilities and authority
as Trustee.”133
T he Cooper court rejects derivative standing in a chapter 7 case because it finds no

textual basis for derivative standing in any provision of the Bankruptcy Code applicable to

chapter 7.136 Signiiicantly, the Cooper court expressly rejects the Cybergem'cs II analysis of

 

133 Reed v. Cooper (In re Cooper), 405 B.R, 801 (Bankr. N.D. Tex. 2009).

131 Id. at 806.

135 Id. at 806-07. The court also noted that the creditor/ plaintiff acquired its claim after the debtor
was granted a discharge

136 The Cooper court does not definitively find a textual basis for derivative standing in chapter ll
cases noting only that the textual basis in chapter ll “Would seem to be at least” §§ 1103(c)(5),
1109(b), and “mcst significantly” § llZS(b)(B)(B). To rely on these sections however, would only
appear to permit derivative standing pursuant to a confirmed plan.

36

 

Case 16-50033-LSS Doc 215 Filed 11/O2/13 Page 37 of 61

§ 503(b)(3)`(B) ruling instead that it does not explicitly or implicitly provide a basis to confer
derivative standing to pursue avoidance actions.131` The court also rejects derivative standing
because of the role of independent trustees in chapter 7 cases. The Cooper court correctly
notes that chapter 7 trustees do not have the potential conflicts of interest inherent in
chapter ll cases and it correctly notes that there are procedures in place for creditors to
challenge the business judgment of a trustee. And, the Cooper court expresses concerns
regarding the “hijacl<ing” of a chapter 7 bankruptcy case by a non-statutory fiduciary and
the potential it has to run afoul of the fresh start policy for individual debtors The court

concludes that it is not good policy to usurp the trustee’s role in a chapter 7 case.

 

131 Id. at 813 n. 15 (“On the topic of Section 503(b)(3), the court notes that some authority suggests
that this statute is textual support for the notion that creditors may be given derivative standing to
pursue estate actions in either Chapter 7 or ll. Section 503(b)(3) provides that ‘a creditor that
recovers after the court’s approval, for the benefit of the estate any property transferred or concealed
by the debtor’ may be entitled to an allowed administrative expense claim for the actual, necessary
expenses incurred by it, and Section 503(b)(4) provides a mechanism for a possible administrative
expense claim for an attorney for such a creditor. The Cyl)ergem‘cs court pondered this statute and
decided that, while this statute did not provide an express statutory basis for a bankruptcy court
conferring derivative standing on a creditor to pursue avoidance actions the statute would be
meaningless unless authority to give a creditor derivative standing somehow otherwise existed
Ojji`cial Comm. of Unsecured Credirnrs Q)‘Cybergenics Cor;t). v. Ckr`nerj), 330 F. 3d 548, 567 (3d Cir. 2003)
(en bana) Other courts have pondered this statute and declined to hold that Section 503(b)(3)(l3)
implicitly confers standing on creditors to sue on behalf of the estate, E.g., SuifN Suu Apfs., Inc. v.
Dempsey, 253 B. R. 490 (M.D. Fla.1999). This court does not believe that Section 503(b)(3)(B)
should be interpreted to explicitly or implicitly confer standing on creditors to pursue avoidance or
other estate causes action. There are various plausible explanations for Section 503(b)(3)(B) other
than the situation of derivative litigation See K. Shaig‘inan, Derz'varive Suz'rs in Bankruptcy, 10 STAN.
J.L. BUS. & FIN. l, 7!8 (Autumn 2004). Arnong other things a creditor might bring a direct action
of his own (for example, assume a creditor, after filing a motion to lift stay and obtaining permission
of the bankruptcy court, brings a state conversion action for the wrongful transfer of the creditor’s
collateral; assume further he recovers the collateral and there is a surplus value for the estate; Section
503(b)(3)(B) would appear to allow the creditor to request an administrative expense claim for his
eHorts which benefitted the estate). Ia’. Another example is that a creditor could pursue discovery
and investigations (with court permission) and ultimately recover property of the estate without even
bringing any action. This would appear to be another example for the use of Section 503(b)(3)(B).
Id. ”).

37

 

Case 16-50033-LSS Doc 215 Filed 11/O2/13 Page 33 of 61

While l do not disagree with some of the observations made by the Cooper court, l
part ways in some significant aspects First, Cybergenics II is the law of the Circuit and
provides the textual basis together with the use of a court’s equitable powers for derivative
standing Second, the Cooper court does not fully account for the situation subjndice-a
chapter 7 trustee who has determined it is in the best interest of the estate to sell and/ or
otherwise permit a creditor to prosecute a cause of action because he has no funds to do so.
ln no sense is this a hijacking of a bankruptcy case or a derogation of a chapter 7 trustee’s
fiduciary duty. lndeed, the trustee here is administering this asset by finding a way to
monetize it; he was not neutral or absent, and did not object to the sale. Trustee held an
auction, obtained a favorable price, and successfully defended the sale to the Third Circuit.
No one is usurping his role. Third, the option that a creditor should fund the trustee’s
pursuit of the litigation is not always a viable option. Finally, and particularly with respect
to state-law based fraudulent conveyance actions creditors should not be left worse off in a
chapter 7 scenario. As the Cybergenz'csl court held, outside of bankruptcy such actions
belong to creditors lf a chapter 7 trustee has no funds to pursue such an action and a
creditor is willing to do so, the bankruptcy court should be able to determine, on a case-by-
case basis whether to permit it. l-lere, Trustee did his job and asked the court to approve
the Agreement.

ln Cybergenics H, the Third Circuit noted that fraudulent transfers present “a
particularly vexing problem” in chapter ll cases but the court did not discount their
importance in chapter 7 cases. While acknowledging the conflict of interest concerns in
chapter ll cases where a debtor-in-possession remains in management the court also

recognized the concern of a debtor-in-possession too weak financially to advocate for itself.

38

 

Case 16-50033-LSS Doc 215 Filed 11/O2/13 Page 39 of 61

In each of these situations the Third Circuit observed that “the real losers are the unsecured
creditors whose interests avoidance actions are designed to protect."l38 l conclude that
fraudulent transfers in a corporate chapter 7 case also present a particularly vexing problem.
ln instances such as this one, where a debtor’s prepetition corporate management is alleged
to have engaged in fraudulent transfers immediately prior to the bankruptcy filing, stripping
the debtor of any funds that a chapter 7 trustee could use to make distributions to those
creditors and/ or to investigate management’s actions the intended system has broken
down, and it is appropriate for the bankruptcy court to use its equitable powers and craft a
flexible remedy ln such instances the court may substitute itself as the gatekeeper with
respect to the prosecution of avoidance actions in order to benefit the estate and in
furtherance of bankruptcy goals.

(c) The Sale Order Granted Plaintiffs Derivative Standing; Alternatively,
Derivative Standing is Granted, Nunc Pro Trmc, to the Commencement of
the Adversary Proceeding

I-laving determined that derivative standing may be extended to chapter 7 cases a
question remains: did my prior approval of Plaintilf’ s prosecution of the Avoidance Actions
employ a permissible standard? ln Cybergem'cs II, the Third Circuit did not establish

procedures the bankruptcy court should follow to allow a creditor to sue derivatively, but as

part of its textual analysis the Court cited to cases in the Second Circuit and Seventh

 

133 Cybergem'cs II, 330 F.3d at 573.
39

 

Case 16-50033-LSS Doc 215 Filed 11/O2/13 Page 40 of 61

Circuit.139 The Court cited 111 re Commodore Inr’l Ltd.1‘111 for the Second Circuit’s requirements

for derivative standing
[W]e hold that a creditors’ committee may sue on behalf of the
debtors with the approval and supervision of a bankruptcy
court, not only where the debtor in possession unreasonably
fails to bring suit on its claims but also where the trustee or the
debtor in possession consents.1‘11

And, the Court cited Fogel 1). Zell143 for the Seventh Circuit’s requirements for derivative
standing:

lf a trustee unjustifiably refuses a demand to bring an action to

enforce a colorable claim of a creditor, the creditor may obtain

the permission of the bankruptcy court to bring the action in

place of, and in the name of, the trustee . . . . ln such a suit, the

creditor corresponds to the shareholder, and the trustee to

management in a shareholder derivative action143
As is evident, these standards are not identical and the Commodore requirement is a lesser
standard than the Fogel requirement.144

My approval of the Agreement using the § 363 standard clearly meets the Commodore

standard for derivative standing ln using the § 363 standard l concluded that a sound

business judgment existed for the sale, there was fair notice, and the purchaser acted in good

faith. As part of my ruling l also concluded that Trustee’s entry into the Agreement was a

 

139 Cybergenics H, 330 F.Bd at 566-67; Ojjicz'al Comm. of Unsecured Credr'rors v. Cablevr‘sr`on Sys. Corp. (In re
Valley Media, Inc.), No. 01#11353 (PJW), ADV. 02-04553, 2003 WL 21956410, at *2 (Bankr. D.
Del. Aug, 14, 2003); Injz`nizj) Investors Ltd. v. Kt'ugsborough (Irr re Yes." Entm’t Com.), 316 B.R. 141 (D.
Del. 2004) (citing fn re Valley Medr`a, Inc., 2003 WL 21956410). Our independent research did not
turn up a Third Circuit decision since Cybergem'cs II establishing a standard for derivative standing
1413 In re Commoa'ore Int’lLtd., 262 F.Sd 96 (2d Cir. 2001).

1‘11 Cybergenr'cs II, 330 F.3d at 566 (quoting fn re Commodore Inr’lLtd., 262 F.Bd at 100).

142 nigeria zar, 221 usa 955 (rrh cia 2000).

1‘13 Cybergem`cs II, 330 F.3d at 566-67 (quoting Fogel v. Zell, 221 F.3d at 966).

134 fn re Valley Medz`a, Inc., 2003 WL 21956410, at *2 (“The Second Circuit requirement is obviously
a lessor requirement, but Cybergem'cs II did not expressly adopt it. lnstead it suggests a creditors
committee can be granted derivative standing when the trustee is ‘delinquent’ in pursuing action on
behalf of the estate.”).

40

 

Case 16-50083-LSS Doc 215 Filed 11/02/18 Page 41 of 61

sound exercise of his business judgment My ruling as well as the evidence to support it
clearly reflects the Trustee’s consent And, as the Sale Order provides that any settlement of
the Avoidance Claims will be submitted to the bankruptcy court for approval under a Rule
9019 standard, some measure of court supervision Was maintained over the prosecution of
the action Because the Commodore requirements for derivative standing Were met as part of
the approval of the Agreement, the effect of the entry of the Sale Order under the Commodore
standard was to grant Plaintiffs derivative standing

My approval of the Agreement using the § 363 standard, however, did not require
me to consider if the claim to be prosecuted is “colorable,” as required under the Fogel
standard, ln this aspect, the Fogel standard comports closely with the three~part test for
derivative standing generally employed by district courts and bankruptcy judges within the
Third Circuit. This test asks vvhether: “(i) the [trustee] has unjustifiably refused to pursue
the claim or refused to consent to the moving party’s pursuit of the claim on behalf of the
[estate]; (ii) the moving party has alleged colorable claims; and (iii) the moving party has
received leave to sue from the bankruptcy court. ”145 As part of my approval of the
Agreement, l did not expressly rule one way or the other on the colorability of the
Avoidance Actions. But, to the extent I used an incorrect standard for approval, on the
facts and in the posture of this case, l can correct that now by granting Plaintiffs derivative

standing nuncpro tunc to the commencement date of this adversary proceeding146

 

545 fn re Optim Energy, LLC, No. 14~10262 (BLS), 2014 WL 1924908, at *6 (Bankr. D. Del. May 13,
2014) (Citing Cybergenfcs Il). '

346 The requirement that a bankruptcy court approve derivative standing prior to the iiling of a
derivative claim effectuates the bankruptcy court’s role as gatekeeper with respect to derivative
standing actions fn re Nat‘lForge Co., 326 B.R. 532, 554 (W.D. Pa. 2005); fn re Rosenblum, 545 B.R.
at 871-72. But this is not a per se rule. Standing may be granted retroactively after considering “the
underlying policy objectives ” In re Nat’l Forge Co., 326 B.R_ at 546. Although the Third Circuit has
not considered naacpro tunc approval in this context, the factors-based analysis in In re Natz'onal Forge

41

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 42 of 61

The first prong of the derivative standing standard is met because Trustee consented
to Plaintiffs’ prosecution of the Avoidance Actions. The third prong of the standard is met
because Plaintiffs have received permission from the court to sue. This leaves only the
second prong of the standardw~whether the Avoidance Actions are colorable

A claim is colorable if it would survive a motion to dismiss147 Defendants have
supplied the answer to this question; they did not bring a motion to dismiss the Avoidance
Actions for failure to state a claim. Defendants have filed four briefs in support of this
Motion to Dismiss as well as several letter submissions and nowhere in any of these filings

did they move to dismiss the Avoidance Actions for failure to state a claim. Defendants

 

Co. has been adopted elsewhere See, e.g., la re Racing Servs., Iac., 540 F.3d at 904 (rejecting a per se
rule forbidding retroactive granting of derivative standing and noting “the practice of numerous
federal courts granting creditors retroactive permission); fn re Rosenblum, 545 B.R. at 871~72
(granting creditors derivative standing to pursue fraudulent conveyance action in state court nuncpro
tunc on motion to hold bankruptcy case in abeyance pending outcome of state court litigation); see
also fn re Yes! Enrm'r Coip., 316 B.R. at l45-46 (reversing bankruptcy court decision dismissing case
for lack of standing, and, on appeal, finding derivative standing appropriate); fn re Valley Media, lac.,
2003 WL 2195 641 0, at *3 (denying motion for summary judgment for lack of standing, and, instead,
approving derivative standing nuncpro tuac, and giving significant weight to the debtor’s consent);
but see Scott v. Nat'l Ceatury Fz'n. Earers., Inc. (In re Balt. Emergency Servs. H, Corp.), 432 F.3d 55 7, 563
(4th Cir. 2005 ) (rejecting retroactive derivative standing without deciding whether derivative suits
are permitted). The Natz'oaal Forge factors are not exhaustive and not all of them will apply in a
given case. See fn re Nat’lForge Co., 326 B.R. at 556 n.ll. Here, all, if not substantially all of the
factors are met: (i) I would have granted derivative standing in the first instance had the motion
specifically requested that relief; (ii) retroactive approval does not create any confusion or
compromise the efficient administration of the estate as prosecution of the claims is the exact relief
Trustee sought by the Sale Motion; (iii) Plaintiffs sought approval to bring the Avoidance Actions so
there was no delay in seeking court approval; (iv) retroactive approval does not unfairly prejudice
Defendants as they were aware Plaintiffs sought to bring the claims and participated in the auction
seeking to purchase the claims themselves; (v) retroactive approval will not encourage laxity on the
party of creditors or encourage disregard of prior approval because prior approval was sought, and
(vi) the “overriding principles of fairness require an examination of the [P}laintiff[s’} claims” as
Plaintiffs seek redress against insiders for allegedly stripping assets from Debtor at the expense of its
creditors See id at 556.

m fn re Optim Energy, LLC, 2014 WL 1924908, at *6 (“‘In deciding whether there is a Colorable
claim, the court should undertake the same analysis as when a defendant moves to dismiss a
complaint for failure to state a claim.’ The motion to dismiss standard is well known: ‘[to]survive a
motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a
claim to relief that is plausible on its face.”’) (citation omitted).

42

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 43 of 61

moved to dismiss the Complaint on no less than eleven separate grounds, including that
“Plaintids have failed to plead a cause of action for Unjust Enrichment and Count IX must
be dismissed” and “The Plamtiffs’ Aiding and Abetting Claim fails to State a Clairn.”148 lf
the Avoidance Actions were susceptible to a motion to dismiss for failure to state a claim,
Defendants would have moved on those grounds

Moreover, based on the allegations in Counts l-lll, it is easy to conclude the claims
are colorablel Plaintiffs allege, among other things, that in violation of representations
made by counsel for Defendants, incentive fees owing to Debtor were transferred from the
Capital Fund to Debtor and then into the personal accounts of Schepis and Mr. and l\/.[rs.
Canelas, and the transfers were made in secret, for no consideration and for no valid
purpose.l49 Plaintiffs also allege that Debtor’s contractual right to the carried interest was
improperly transferred to Northeast Management Corporation in exchange for no
consideration when Schepis and Canelas withdrew Debtor as the general partner of each
Feeder Fund and installed Northeast i\danagement Corporation as the successor general
partner.isn For purposes of a motion to dismiss, the allegations in the Complaint sufficiently
detail valid causes of action. Plaintiffs have, therefore, met the test for derivative standing

In hindsight, it may have been better to have judged the Agreernent under three
standards: the § 363 standard with respect to the sale of the non-avoidance causes of

action,151 the Bankruptcy Rule 9019 standard with respect to the dismiss al of the New York

 

148 Defendants’ Opening Brief 29~31.

149 Complaint ‘|]‘|l 4l»49.

150 Complaint ‘|W 6l-67.

151 The non~Avoidance Claims are property of the estate and may be sold under § 363. See 5 Collier
on Bankruptcyll 541 .07 (l6th ed. 20l6) (“The estate created pursuant to section 54l(a) includes
causes of action belonging to the debtor at the time the case is commenced.”); See Iaregrated Solufz'oas,
Irzc. v. Servz'ce Sapport Specz'alti'es, Inc., l24 F.3d 487, 490 (3d Cir.1997) (“The Bankruptcy Code defines
a bankrupts estate broadly to encompass all kinds of property, including intangibles and causes of

43

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 44 of 61

Action, m and the derivative standing standard with respect to the Avoidance Actions.153
Nonetheless, by the Sale Order, l gave Plaintiffs permission to bring the Avoidance Claims
on behalf of the bankruptcy estate, with the net recoveries to be property of the estate and
distributed in accordance with the priorities established by the Banl<ruptcy Code. And, to
the extent necessary, l have now specifically granted Plaintiffs permission to proceed
derivatively on the Avoidance Actions. The Motion to Disrniss on these grounds is denied.

C. The Doctrine of Champerty Does Not Deprive Plaintiffs of Standing

In the Supplemental Briefing, Defendants raise for the first time the doctrine of
champerty as a reason why Plaintiffs cannot prosecute each of the claims asserted in the
Complaint154 “The doctrine of champerty ‘is based upon the ground that no
encouragement should be given to litigation by the introduction of a party to enforce those
rights which the owners are not disposed to prosecure.”’155 In Delaware, the doctrine of
champerty invalidates agreements “between the owner of a claim and a volunteer that the
latter may take the claim and collect it, dividing the proceeds with the owner, if they prevail;
the champertor to carry on the suit at his own expense.”156 The doctrine only applies to

c‘volunteers” or “strangers”_“those who have no legal interest in the subject matter of the

 

action.”); Fr'rst Fz`delz'ty Bank, N.A. v. Jasou Realfy, L.P. (In re Jason Realty, L.P.), 59 F.Sd 423, 426 (3d
Cir. 1995) (section 363(c)(l) allows a trustee to sell property of the estate); la re Hudson Valley
Ambulance Serv., Inc., ll B.R. 860, 864 (Bankr. S.D.N.Y. 1981) (“As long as the property in question
is deemed ‘property of the estate’ the debtor is given [a] right ‘to use, sell or lease property of the
estate’ under Code s 363.”). Here, these claims were sold subject to certain contractual limitations
m This is the standard for a settlement of a claim.

“3 l-larris Winsberg and Michele J. Kim, supra note 115 (discussing the various standards depending
on the context in which avoidance actions are being considered: sale, settlement or a request for
derivative standing as well as whether claim is being pursued (or not), and for whose benefit).

m Defendants’ First Supplemental Brief 13~15.

m Ckarge Injectz'on Techs,, Inc. 1). E.I. DuPontDe Nemours & Co., C.A. NO. N07C~12~134~JRJ, 2016
WL 937400, at *4 & n.43 (Del. Super. Ct. Mar. 9, 2016) (quoting G¢`bson v. Gil[espie, 152 A. 589, 593
(Del. Super. Ct, 1928)).

156 Hall v. Delaware, 655 A.2d 827, 829 (Del. Super. Ct. 1994) (citation omitted).

44

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 45 of 61

dispute; those who have no relation to either of the parties to the dispute . . . .”151

Agreements are not champertous when “the assignee has some legal or equitable interest in
the subject matter of the litigation independent from the terms of the assignment under which
the suit was brought.”1511 T he standard by which courts judge an assignee’s preexisting legal
or equitable interest is a “low threshold.”159 The doctrine’s purpose is to keep “strangers”
from perpetuating litigation160

Defendants argue that the Agreement is champertous because rl`rustee “expressed

v 161 and

that he lacks the wherewithal and is not disposed to bring the causes of action
because Plaintiffs are, in the first instance, picking up the expense of the litigationl These
contentions, and Defendants’ further contention that Trustee saw no benefit in pursuing
these claims, are belied by Trustee’s actions. While Trustee did not have the funds to
pursue the lawsuit, he negotiated the Agreement, including a provision that 100% of the net
proceeds would come to the estate, and defended his process through two levels of appeal.
These are not the actions of a trustee who sees no benefit in pursuing the clairns.

Further, Plaintiffs are not strangers to these causes of action or to the parties

involved Plaintiifs are creditors of Debtor whose claims at the moment are “deemed

allowed” as no objections to their proofs of claims have been liled.162 As creditors with

 

15'."` Id

158 Id

159 Street Searck Partners, L.P. v. Rz'coa Iat’l, L.L.C., C.A. No. 04C-09-l91-PLA, 2006 WL 1313859, at
*4 n.17(De1. Super. Ct. May 12, 2006) (citing Drake v. Nw. Narural Gas Co., 165 A.Zd 452 (Del. Ch.
1960)).

1611 See Hall, 655 A.2d at 829.

161 Defendants’ First Supplemental Brief 14. The only cite for this assertion is to page 4 of the
Settlement Agreement. Presumably, it is to the WHEREAS clause that states “the Estate currently
has no funds with which to administer the Estate, let alone pursue the claims and litigation
referenced hereinabove . . . .” MainD.l. l90 EX. A, at 4.

162 See ll U.S.C. § 502(a).

45

 

Case 16-50083-LSS Doc 215 Filed 11/02/18 Page 46 of 61

allowed claims, they are entitled to a distribution from the estate, and the estate will be the
ultimate recipient of any litigation proceeds from this adversary proceeding lt is thus far
from accurate to characterize Plaintifi°s as strangers to the parties of the litigation.163

Moreover, as discussed above, § 503(b)(3)(B) of the Bankruptcy Code independently
authorizes recovery of expenses should Plaintifl`s recover “property transferred or concealed
by the debtor.” Congress contemplated that creditors Would be engaged in litigation seeking
to recover on debtor’s claims Congress’s decision to explicitly approve recovery of
expenses for such an action is an indication that Plaintiffs, as creditors of the estate, are not
strangers to the subject matter of this litigation

The Motion to Dismiss because the Agreement is champertous is denied.

ll. The Liinited Partnersliip Agreelnents Compel Arbitration of Claims IV~X Against
the Feeder Funds and Northeast Capital Manageinent

Defendants request that 1 dismiss this case in favor of arbitration, or that any non-
arbitrable claims be stayed pending arbitration.16£1 “Arbitration is a matter of contract
between the parties. ”166 The Federal Arbitration Act provides that “ [a] written provision” in
a contract showing an agreement to settle disputes by arbitration “shall be valid, irrevocable,
and enforceable, save upon such grounds as exist at law or in equity for the revocation of

any contract.”166 To stay a suit in favor of arbitration, there must be “an agreement in

 

163 See generally Southeastem Chester Cnty. Rq€useAuth. r. BFI Wasre Servs. ofPenri., LLC, No. Kl4C-06-
016 JJC, 20l7 WL 2799160, at * 8 (Del. Super. June 27, 2017) (assignment of claim to judgment
creditor of assignor is not champertous because judgment creditor has right to execute on whatever
assignor may receive on claim).

16‘1 Defendants’ Opening Brief l7-24.

165 Guz'dotti v. LegalHeh)ei/s DebtResoluti'on, L.L.C., 716 F.3d 764, 771 (3d Cir. 20l3) (quoting Par~an't
Mills, Inc. v. Srockbrz'dge Fczbrz'cs Co., 636 F.Zd 51, 54 (3d Cir. 1980)).

166 9 U.S.C. § 2.

46

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 47 of 61

writing”1611 requiring arbitration, and courts must be "satisiied that the making of the
agreement for arbitration . . . is not in issue” before ordering arbitration.168

If the complaint, and the documents it relies on, make clear that a party’s claims “are
subject to an enforceable arbitration clause, a motion to compel arbitration should be
considered under a Rule lZ(b)(6) standard without discovery’s delay.”169 By contrast, “if the
complaint and its supporting documents are unclear [about] the agreement to arbitrate, or if
the plaintiff has responded to a motion to compel arbitration with additional facts sufficient
to place the agreement to arbitrate in issue, then ‘the parties [are] entitled to discovery . . .
[and] further briefing”’ on arbitrability.l"10

Here, the Complaint does not refer to or attach an arbitration agreement nonetheless,
the Complaint invokes specific provisions of and duties created by the limited partnership

agreements that govern the Capital Fund and the Opportunity Fund.m To support their

 

167 § 3_

163 § 4_

169 Guidotti, 716 F.3d at 776 (quoting Somerset Consultz‘ng, LLC v. United Capital Lenders, LLC, 832 F.
Supp. 2d 474, 482 (E.D. Pa. 2011)).

176 Id. After such limited discovery, a renewed motion to compel arbitration is reviewed under a
summary judgment standard Id. lf there is a genuine dispute about the enforceability of the
arbitration clause and summary judgment is not warranted, the “court may then proceed summarily
to a trial regarding ‘the making of the arbitration agreement or the failure, neglect, or refusal to
perform the same . . . .”’ Id.

171 Complaint at 11 14 (“The Capital Fund is comprised of limited partner investors and a controlling
general partner who was entitled to twenty percent (20%) of profits pursuant to Section 4.02(a) of the
Limited Partnership Agreement (the ‘Capital Partnership Agreement’) and to a management fee of
one and a half percent (l .5%) of assets under management pursuant to Section 6.04 of the Capital
Partnership Agreement. The Debtor was general partner of the Capital Fund until shortly before the
Debtor filed for bankruptcy ”); id 111 26427 (“The Capital Fund was governed by an Arnended
Limited Partnership Agreement (the ‘Capital Partnership Agreement’) entered into between limited
partners of the Capital Fund and the Pursuit General Partner . . . . The Opportunity Fund was
governed by a Limited Partnership Agreement (the ‘Opportunity Partnership Agreement’) entered
into between limited partners of the Opportunity Fund and the Pursuit General Partner.”); id ‘|l‘il
123-125 (“As set forth above, the Debtor as general partner of the Feeder Funds was contractually
entitled to carried interest and fees in its role as general partner. Debtor’s rights to carried interest
and fees were governed by the Limited Partnership Agreements for the Feeder Funds and other
documents In violation of those Limited Partncrship Agreements, the Pursuit Hedge Fund has

47

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 48 of 61

position, Defendants submitted two limited partnership agreements and declared each to be
a true and correct copy thereof: the Capital Fund LPA177 and the Opportunity Fund LPA.177
Each limited partnership agreement provides: _

Any controversy between the partnership and any partner or

between any party hereto arising out of or relating to this

agreement or the breach thereof shall be settled exclusively by

arbitration in accordance with the rules then in effect of the

commercial division of the American Arbitration Association.

The venue of such arbitration shall be New York, New York.17‘1
The limited partnerships agreements are unsigned 175 Debtor, as General Partner, did not
sign on the signature lines indicated for it on either agreement; neither did Defendants
supply any signature pages for any limited partners of either partnership Further, neither
partnership agreement specifically states that the partnership is a party.

Plaintiffs maintain that the arbitration provisions are not applicable because none of

Defendants are parties to the limited partnership agreements and thus cannot invoke the

arbitration clauses.176 Alternatively, Plaintiffs argue that the fraudulent conveyance counts

 

failed to distribute any proceeds from the UBS Action to the Debtor.”). As the Third Circuit has
ruled, if a complaint is based on an extrinsic document it is appropriate for me to consider that
document on a motion to dismiss fn re Burlz'ngton CoarFactoiy Sec. Litzg., 114 F.?)d 1410, 1426 (3d
Cir. 1997). Plaintiffs did not argue that the limited partnership agreements provided by Defendants
were not the relevant limited partnership agreements nor did they press the issue that documents
provided by defendants are generally outside the scope of proper consideration at the motion to
dismiss phase. .

177 Pursuit Capital Management Fund 1, L.P. Amended and Restated Limited Partnership
Agreement (“Capital Fund LPA”), Brogan Declaration Ex. A.

177 Pursuit Opportunity Fund l, L.P. limited Partnership Agreement (“Opportunity Fund LPA”),
Brogan Declaration Ex. B.

176 Capital Fund LPA Section 13.04, Brogan Declaration Ex. A, at 30; Opportunity Fund LPA
Section l4.04, Brogan Declaration Ex. B, at 29.

175 While the limited partnership agreements are unsigned, Plaintiffs did not argue that they were
not true and correct copies Nor did Plaintiffs submit different versions of the limited partnership
agreements nor state that they needed discovery to obtain the agreements

176 Plaintiffs’ Answering Brief l6. Plaintiffs do not argue that Debtor is not a party to the limited
partnership agreements or that Plaintiffs, themselves are not parties to the limited partnership
agreements Neither do Plaintiffs argue that the sale of the causes of action prevents Defendants
from raising defenses that could be raised against Debtor.

48

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 49 of 61

are not subject to arbitration Defendants counter that at least the partnerships themselves
and perhaps Mr. Schepis and his Canelas are parties to the limited partnership
agreements.177 Defendants then argue that by virtue of Plaintiffs unitary enterprise
characterization of all Defendants, that the arbitration provision should cover all
defendants.176 Defendants also argue that the court in the Southem District of New York
action (“SDNY Action”) “easily applied the arbitration clause to the similar allegations
made in a similar case” and thus l should do the same here.179

Plaintiffs’ argument that no Defendant is a party to one of the limited partnership
agreements is incorrect Under Delaware law, “a limited partnership is not required to
execute its partnership agreement."160 And “[a] limited partnership is bound by its
partnership agreement whether or not the limited partnership executes the partnership
agreernent.”181 Thus, Defendant Capital Fund is a party to the Capital Fund LPA, and
Defendant Opportunity Fund is a party to the Opportunity Fund LPA. Further, Debtor, as 7
the general partner of each of these limited partnerships is expressly a party to each of the

Capital Fund LPA and Opportunity Fund LPA. 1112 And, Defendant Northeast Capital

 

177 Hr’g Tr. 32-34, Nov. 30, 2016.

173 Defendants’ Reply Brief l l.

179 Id. at 19; Defendants’ First Supplemental Brief19423; Defendants’ Second Supplemental Brief
l2mlS . Defendants’ theory of preclusion changes from their first brief to their last brief. in their
Opening Brief, Defendants take the position that l should send the claims to arbitration ln their
First Supplemental Brief, Defendants argue that because the SDNY Court sent the claims before it to
arbitration, the doctrine of res judicata compels me to send the matter here to arbitration In their
Second Supplemental Brief, Defendants state (without citation to cases) that the relevant doctrine is
judicial estoppel

136 DEL. CODE ANN. tit 6 § 17~101(12).

151 Icl. ; see also Irr re ElPaso Pi'pelr'nc Partners, L.P., 132 A.Sd 67, 95 (Del. Ch. 20l5) (“By statute, both
the partners and the limited partnership are parties to and bound by the limited partnership
agreement regardless of whether or not they sign it . . . .”), rev’d on othergrounds, El Paso Pz_‘pelz‘ne GP
Co. v. Briackerhcyjl§ 152 A.3d 1248 (Del. 20l6),

137 Capital Fund LPA at l, Brogan Declaration Ex. A, at l; Opportunity Fund LPA at l, Brogan
Declaration Ex. B, at l.

49

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 50 of 61

Management, as the alleged successor general partner, is also a party to each limited
partnership agreement

But, Defendants’ argument that the remainder of the Defendants should be able to
enforce an arbitration provision in an agreement to which they are not expressly a party is
unpersuasive Defendants have not cited to any cases to support that position nor expressed
a policy reason why that should be the case. The only argument they make is that Plaintiffs’
allegations of unitary enterprise should be imported into this context '1`he merit of
Plaintiffs’ unitary enterprise theory is not before me at this phase of the litigation and neither
party has fully addressed the theory’s application to the facts of this case.1117

As for the SDNY court’s decision sending another lawsuit to arbitration, it is not res
judicata for the simple reason that it is not a final judgment ln the SDNY Action, Plaintiffs,
in their individual capacities sued certain Defendants here, Schepis Mr. and l\/lrs. Canelas
and Northeast Capital. ln their motion to dismiss in that case, the defendants argued,
among other things that the SDNY Action was barred by a previous arbitration proceeding
In an Opinion and Order issued in May 2016,16‘1 the SDNY court dismissed various counts
and compelled “arbitration of the arbitrability of Defendants’ res judicata defense.” 165 The
SDNY court then stayed the case pending resolution of the arbitration proceeding hence
the SDNY Action remains pending Without a final judgment in the SDNY Action, res

judicata is inapplicable186 As importantly, the SDNY court’s analysis of the applicable

 

1115 Further, Defendants take exception to this categorization and point out that Plaintiffs have not
asserted an alter ego or other veil piercing theories

166 Defendants’ Reply Brief in Support of Motion to Dismiss Ex. A (No. 1:15~cv-04514~KPF).

1115 Ia'. at 25 .

1116 B &BHardwarrz, Iac. 1). Hargr's Indas., Iac., 135 S. Ct. 1293, 1303 (2015) (“[Tjhe general rule is that
‘[w]hen an issue of fact or law is actually litigated and determined by a valid and final jadgmenr, and
the determination is essential to the judgment the determination is conclusive in a subsequent action
between the parties whether on the same or a different claim. ”’) (citation omitted) (emphasis

50

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 51 of 61

arbitration provision, which appears to be the Capital Fund LPA, does not include an
analysis of the parties bound by the provision ln the Opinion and Order the relevant issue
was who should decide the res judicata effect of the previous arbitration_the court or the
arbitrator rl`he parties bound by the arbitration provision was not the subject of the Opinion
and Order.187

Having reviewed the arbitration provision and the parties bound by it, l conclude
that Counts lV-X against Defendant Capital Fund, Defendant Opportunity Fund and
Defendant Northeast Capital Management are subject to arbitration Counts lV-X are
based on Debtor’s prepetition state law claims acquired by PlaintiHs in the sale process
According to Plaintiffs’ Complaint, Debtor was the general partner of the Capital Fund and
the Opportunity Fund. T he arbitration clauses in both limited partnership agreements
mandate arbitration of “any controversy” between “t:he partnership” and “any partner” or
between “any party” “arising out of or relating to” the limited partnership agreement or the
breach of the agreement Debtor is both a party to each limited partnership agreement as
well as a partner in each limited partnership Further, Plaintiffs did not argue that Counts
IV~X are not within the scope of the arbitration provision Thus, based on the arbitration

clause in the limited partnership agreements l will grant the request to compel arbitration as

 

added); FederatedDep’r .S'rores, Iac. v. Mor'tie, 452 U.S. 394, 398 (1981) (“A final judgment on the merits
of an action precludes the parties or their privies from relitigating issues that were or could have been
raised in that action.”) (emphasis added).

1117 The SDNY court recites that the initial motion filed in that case was a motion to dismiss or
alternatively to compel arbitration Plaintiffs initially responded that the SDNY court should
compel arbitration After some confusion and a call with the court, the parties were permitted to file
revised papers The defendants amended motion to dismiss did not contain an additional request
for arbitration but contained an argument that the lawsuit Was precluded by a prior arbitration
decision Defendants’ Reply Brief in Support of Motion to Disrniss Ex. A, at 6~7, 21. Plaintiffs then
argued that the defense of res judicata should be submitted to arbitration for decision Icl. at 21.

51

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 52 of 61

to Counts lV-X against the Capital Fund, the Opportunity Fund and Northeast Capital
Management.188 The request is denied as to all other Defendants on Counts lV-X.

As to Counts I~lll and XI, the result is different Counts l_lll seek to set aside
various transfers under actual and constructive fraudulent conveyance theories brought
under the Bankruptcy Code and through importation of state law, and thus those claims
must remain in this Court Fraudulent transfer actions, whether brought under § 544(b) or
§ 548, do not belong to a debtor; “ [t] hey are creatures of statute, available in bankruptcy
solely for the benefit of creditors of the debtor, whose rights the trustee enforces.”139
“ [C]reditors may not be compelled indirectly through their representative to arbitrate
fraudulent transfer claims pursuant to a pre~petition contract to which they were not
1:)arties.”190 Count Xl is a request pursuant to § 543 for turnover of Debtor’s books and
records, which belong to the estate. This Count arises under the Bankruptcy Code and is a
core proceeding As neither creditors nor the estate are parties to either limited partnership
agreement or bound by it, Counts l~lll and Xl are not subject to arbitration

The final issue is whether to grant Defendants’ request to stay any non-arbitrable
claims pending arbitration191 Plaint;iffs oppose that request and argue that if any claims are

arbitrable, l should allow all non-arbitrable claims to proceed before compelling

arbitnation.192 Although it perhaps may be more efficient to stay the remaining claims while

 

133 While it is not entirely clear that the arbitration provision was meant to cover suits between a
former and successor general partner, technically both are parties to the limited partnership
agreement although not contemporaneously

189 fn re AstroPower/Ligm'datz'ng Trust, 335 B.R` at 326 (quoting OHC Lz'quz`datz'on Trust v. Am. Bankers
Ins. Co. (In re OakwoodHomes Corp.), No, 92-13396PJW, Adv. NO. O4-56928PBL, 2005 WL 670310,
at *4-5 (Banl<:r. D. Del. Mar. 18, 2005)).

1911 fn re AstroPower Lz'quz'datr'ng Tmst, 335 B.R. at 326.

191 Defendants’ Opening Brief 23¢24.

192 Hr’g Tr. 78:20#80:1, NOV. 30, 2016. See also Pard`o v. Pacifz`cczre ofTex., Inc. (In re AFF Co.), 264
B.R. 344 (Bankr. D. Del. ZOUl).

52

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 53 of 61

arbitration is pendingJ judicial efficiency alone is not a sufficient reason for a court to
“refuse to exercise its jurisdiction in favor of proceedings in an alternative forum.”193 Courts
ought to be cautious in staying litigation while arbitration is pending, because staying
litigation for that reason may effectively deny the plaintiff its day in court 194 lndeed, [t}he
right to litigate would mean little if the substance of the litigation, when [the plaintiii’s] day
in court finally dawns, may be driven by something that may have occurred during
arbitration ” 195

Plaintiffs have a right to litigate their fraudulent transfer claims (Counts l-lll) and
turnover claim (Count Xl) against all Defendants The prosecution of these counts will not
be stayed The fraudulent conveyance counts assert that Debtor transferred funds or assets
that it received or had a right to receive with the actual intent to harm its creditors or in
exchange for no value. These claims are not based on the limited partnership agreement
and there could be actionable claims even if certain actions taken by Defendants comported
with the limited partnership agreements The turnover action seeks to obtain the Debtor’s
books and records in the possession of other parties

As to the remaining counts, l will stay prosecution of Counts Vl (Breach of
Contract), Vll (Conversion) and lX (Unjust Enrichment). ln these counts, Plaintiffs seeks
to recover fees allegedly owed to Debtor under the Capital Fund LPA and the Opportunity

Fund LPA and redress for the removal of Debtor as general partner of those partnerships

Recovery for these alleged wrongs are directly impacted by relevant provisions of the limited

 

193 CTFHotel Holdz'ngs, Inc. 1). Marriottfnt’l, Inc., 331 F.3d 131, 139 (Sd Cir. 2004).
194 Id‘_
195 Id'-

53

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 54 of 61

partnership agreement and are directed, in the first instance, at the Capital Fund and the
Opportunity Fund.

On the other hand, l will not stay prosecution of Counts lV (Breach of Fiduciary
Duty), Count V (Breach of the Fiduciary Duty of Loyalty), Count Vlll (Aiding and
Abetting Breaches of Fiduciary Duty) and Count X (Accounting). ln the nrst three of these
counts, Plaintiffs allege that Debtor’s managers, Schepis and Canelas (as well as the
remaining Defendants, which they controlled), breached their fiduciary duties to the
Debtors or aided and abetted the breaches of others. These alleged breaches are not based
on provisions of the Capital Fund LPA or the Opportunity Fund LPA, but on fiduciary
obligations arising under state law and/ or Debtor’s limited liability company agreement.196
Similarly, the request for an accounting is not grounded in the limited partnership
agreements To retain these counts but stay prosecution pending arbitration would
effectively deny Plaintiffs their day in court against Defendants at the center of the
Complaint Such a result would take away with one hand the very thing awarded with the
other. That l will not do. Defendants’ request for a total stay of this adversary proceeding
pending arbitration is denied

To summarize, l will compel arbitration of Counts lV-X against the Capital Fund,
the Opportunity Fund and Northeast Capital Management. l will stay prosecution of
Counts VI, Vll anle against all other Defendants l will not stay prosecution of Counts
lV, V, Vlll and X against all other Defendants Counts I~lll and Xl may proceed against

all Defendants

 

196 The Debtor’s constituent documents have not been provided

54

 

CaS€ 16-50083-LSS DOC 215 Filed 11/02/18 Page 55 Of 61

III. The Exculpation Provisions in the Liniited Partnership Agreeinent Do Not
Compel Dismissal of the Complaint

Defendants argue that Plaintiffs’ breach of fiduciary duty claims (Counts lV, V, and
Vlll) fail to state a claim on which relief can be granted because of the exculpation
provisions in the limited partnership agreements197 Plaintiffs respond by arguing that the
exculpation provisions do not apply to at least ten Defendants, that their claims fall within
the clause’s exception, and that Defendants have duties under Delaware law regardless.198
In their reply, Defendants distinguish cases cited by Plaintiffs involving corporations and
argue that Plaintiffs’ Complaint pleads breaches of the duty of loyalty, but that the
exculpation clause removes liability for a breach of the duty of loyalty and such a breach

199

does not fall into the exceptions in the exculpation clause. Defendants conclude by

arguing that Defendants are included in the exculpation clause as “Afliliates” of the General
Parmer.
The exculpation clauses in the limited partnership agreements, which are identical,

provide that:

The General Partner and its respective officers, partners,

shareholders, directors, members, managers, agents, employees

and Aliiliates shall not be personally liable to the Pan‘nerskzp or the

Lz'mired Parrners for any act of commission or omission, except if

the General Partner or its respective officers, partners,
shareholders, directors, members, managers, agents, employees

 

1‘” Defendants’ Opening Brief contains several variations on this argument, including that Plaintiffs
only alleged “ generalized fiduciary duties based on breach of loyalty” instead of the specific
exceptions for fraud, willful misconduct or gross negligence delineated in the limited partnership
agreements, Defendants’ Opening Brief 255 that Plaintili`s are not complying with proper rules for
derivative lawsuits, id. at 26; that Nortlieast Capital Management replaced Debtor as the general
partner of the funds and is the only party with the right to assert these claims, id at 28; and that
punitive damages are not available for breach of duty claims, id None of these arguments appear in
Defendants’ Reply Brief.

198 PlaintiHS’ Answering Brief 20e22.

199 Defendants’ Reply Brief 16-18.

55

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 56 of 61

or Afliliates are guilty of fraud, willful misconduct or gross
negligence.2110

By its terms, therefore, the general partner is on the receiving end of exculpation from the
partnership and limited partners Plaintiffs’ claims here present the reverse situation
Neither partnership (Capital Fund or Opportunity Fund) is suing the general partner
(Debtor) or any of Debtors’ shareholders managers etc. Indeed, Capital Fund and
Opportunity Fund are not suing any party. Rather, Plaintiffs are suing on Debtor’s claims
in other words, bringing the claims of the General Partner against the Partnership. There is
no exculpation running in that direction

Further, even if the exculpation clauses covered Plaintiffs’ claims Plaintiffs’ claims
arguably fall within the exception Counts lV, V, and Vlll allege breach of fiduciary duty,
breach of loyalty, and aiding and abetting breaches of fiduciary duty respectively The
exculpation clause carves out claims for fraud, willful misconduct, and gross negligence
Under Delaware law, “[g]ross negligence is the standard for evaluating a breach of the duty
of care, ”2111 and “ [w]i]lful misconduct is one standard for evaluating whether a fiduciary
breached the duty of loyalty by acting in bad f`aith.”202 Thus, by carving out willful
misconduct and gross negligence, the exculpation clause does not remove liability for (l)
breach of the duty of care and (2) at least one way of evaluating breach of the duty of
loyalty. Reading the allegations in the Complaint favorably to Plaintiffs, their allegations
fall within these exceptions

The Motion to Dismiss based on the exculpation clause is deniedl

 

2011 Capital Fund LPA Section 12.01 (emphasis added), Brogan Declaration Ex. A, at 28;
Opportunity Fund LPA Section 13,01 (emphasis added), Brogan Declaration Ex. B, at 27~28.
201 Feeley v. NHAOCG, LLC, 62 A.3d 649, 664 (Del. Ch. 2012).

202 ltd

56

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 57 of 61

IV. None of Defendants’ Remaiuing Arguments Warrant Dismissal of the Complaint

Defendants seek to dismiss the complaint on multiple other grounds Some of the
discussion of these remaining grounds is little more than a paragraph, or even a sentence l
address certain of the remaining arguments below. l deny the Motion to Disrniss to the
extent that it is based on any remaining argument that is not discussed

1. Non-Core Claims Defendants argue that Counts l-X are non-core claims and
thus l may not enter a final order on those claims Defendants are not contesting subject
matter jurisdiction Defendants are exercising their right to not consent to entry of final
judgments by the bankruptcy court on any non-core claims This matter does not require a
determination of the core/ non-core status of Plaintiffs’ claims and l leave that analysis for
another day.

2. Cayman Law on Den'vatz've Sur'rs. ln their Opening Brief, Defendants contend
that all claims must be dismissed against all Cayman Defendants because Cayman lslands
law prohibits derivative shareholder suits,203 and that creditors have no standing to assert
claims derivativer on Debtor’s behalf.2114 ln their Reply Brief, Defendants refer to only two
of the Cayman Defendants_Pursuit Capital Partners Cayman (Ltd.) and Pursuit Capital
Master (Cayman Ltd.). ln response to questions at.argument, Defendants stated that they
are relying on the unitary enterprise theory to show that somehow the claims against the
Cayman Defendants must be derivative and not direct Defendants admitted that they were
not “precise” in their contentions with respect to derivative standing, neither evaluating the

relationship between the Debtor and each Cayman Defendant nor the relationship between

 

2111 Defendants Opening Brief 28~29.
204 Id. at 26.

57

 

Case 16-50083-LSS Doc 215 Filed 11/02/18 Page 58 of 61

the claims asserted in the Complaint and each Cayman Defendant.205 Plaintiffs expressed
confusion with respect to Defendants’ contentions, but in any event argue that they are
asserting direct claims against each Cayman Defendant.

After reviewing the briefing and the transcript of the argument, l conclude that
Defendants’ contentions with respect to derivative standing are too imprecise, and my
attempt to ferret out the contentions at argument was unsuccessful Defendants’ request for
dismissal on this basis vvi]l be denied206

3. Faz'lure to State a Claim Upon Vth`ch ReliefCan Be Granted. Defendants argue
that Counts lV and V must be dismissed for failure to state a claim for breach of fiduciary
duty and that Count Vlll must be dismissed for failure to state a claim for aiding and
abetting a breach of fiduciary duty. The arguments directed to Counts lV and V comprise
two paragraphs and are based on the exculpation clause in the limited partnership
agreements and on a general statement that Plaintiffs have not alleged that Debtor, as
general partner, “is an investor in or creditor[] of any of the corporate entities . . . .”207 The
exculpation argument has been addressed above. The derivative standing argument here is
also imprecise, and does not take into account the allegations that Defendants were acting
as a unitary enterprise

Defendants’ arguments directed to Count Vlll largely repeat arguments already dealt
with in this section and those requests will be denied for the same reasons.208 Defendants

also point out that Plaintii’fs have not sufficiently alleged that Defendants are a “third party”

 

205 Hr’g Tr. 109, Nov. 30, 2016.

205 See Actz'on Auto Stores, Inc. v. United Capifollns. Co., 845 F. Supp. 417 (W.D. l\/lich. 1993) (the
court denied a motion for summary judgment based upon insufficient briefing).

207 Defendants’ Opening Brief 25~26.

208 Id. at 30~31.

58

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 59 of 61

that could have misled the directors into a breach. l find Plaintiffs allegations to be
sufficient in this regard And to the extent that Defendants argue that Plaintiffs cannot
plead in the alternative (alleging that a Defendant both breached a fiduciary duty and aided
and abetted a breach of fiduciary duty), Fed. R. Civ. P. 8(d)(3) forecloses that argument at
the pleading stage.

Defendants argue that Count lX must be dismissed because a claim for unjust
enrichment cannot stand in the face of an express contract The express contracts
Defendants refer to are the limited partnership agreements Plaintiffs are entitled to plead in
the alternative, and Defendants have raised no other basis for dismissal of this count

For all these reasons, Defendants’ request for dismissal because Counts lV, V, Vlll
and lX fail to state a claim upon which relief can be granted will be denied

4. Judz'cz'al Esroppel. Defendants argue that the doctrine of judicial estoppel
prevents Plaintiffs from taking a position in this lawsuit that is contrary to a position taken
by Alpha Beta Capital Partuers, L.P. in its case against Pursuit Investment Management
LLC in Connecticut state court.209 Defendants state that Alpha Beta is in privity with
Plaintiffs and thus l should attribute Alpha Beta’s position in the Connecticut case to
Plaintiffs’ position here. Defendants urge that it is inconsistent for Alpha Beta to have taken
the position that “no incentive fee should be paid with respect to the UBS settlement”210 in
the Connecticut case while Plaintiffs argue here that Debtor “should have earned an
incentive fee.”211 Plaintiffs counter that the parties and facts in the Connecticut case are

different than the parties and facts here such that judicial estoppel is inapplicable212

 

209 Defendants’ First Supplemental Brief 23-28.
210 Id. at 24.

211 fd-

212 Plaintiifs’ Second Supplemental Brief 13#15.

59

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 60 of 61

The doctrine of judicial estoppel prevents “a litigant from asserting a position that is
inconsistent with one he or she previously took before a court or agency. ”213 The
application of judicial estoppel requires the following: (i) “the party to be estopped must
have taken two positions that are irreconcilably inconsistent ”214 (ii) the party must have
changed his position “ ‘in bad faith_i.e., with intent to play fast and loose with the court’ ”215
and (iii) “no lesser sanction would adequately remedy . . . the litigant’s misconduct.”216 l
will not apply judicial estoppel here. While Alpha Beta is one of the parties to the
Agreement and has authorized Plaintiffs to bring the claims on their behalf,217 the claims
asserted in this action belonged to Debtor, not to Alpha Beta. Debtor was not a party to the
Connecticut Action210 and therefore made no representations in the Connecticut Action.
Further, Defendants represent that the decision in the Connecticut Action is (i) based on
agreements not involved in this matter and (ii) “the Connecticut Court’s decision on those
matters related to the relation between any of the Defendants and Alpha Beta is not relevant

to the Complaint ”219 Under these circumstances, 1 will not grant the l\/lotion to Disrniss on

judicial estoppel grounds

 

213 Monfrose Mea'. Gijp. Parti'czpating Sav. Plan v. Bufger, 243 F.Bd 773, 779 (3d Cir. ZUUl).

214 Id‘

215 Id. (quoting Ryan Operati'ons G.P. v. Santiam~MidwestLui/nber Co., 81 F.3d 355, 361 (3d Cir. 1996)).
216 1a at 779~30 diqu alan v. stahl GMBH& ca Maschin@aba'a, 135 usa 93, ies (sa cir. 1999)).
212 Complaint“ 8.

218 Defendants’ First Supplernental Brief Annex l, at 4.

210 Defendants’ Second Supplemental Brief 13.

60

 

Case 16-50083-LSS Doc 215 Filed 11/O2/18 Page 61 of 61

Conclusion

An Order will enter consistent with the above rulings.

Dated: November 2, 2018

 

 

iAURIE SELBER SILVERSTEIN
UNITED STATES BANKRUPTCY JUD GE

61

 

